EXHIBIT 10.2

 

 

 

TERM LOAN AGREEMENT

dated as of

September 9, 2019

among

BEAZER HOMES USA, INC.,

as Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

as Guarantors

and

CREDIT SUISSE INTERNATIONAL,

as Lender

 

 

 

 

 

 

 

Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I Definitions

 

SECTION 1.01 Defined Terms

     1  

SECTION 1.02 Terms Generally

     18  

SECTION 1.03 [Reserved]

     18  

SECTION 1.04 Accounting Terms

     18  

SECTION 1.05 Division

     19  

ARTICLE II The Credits

 

SECTION 2.01 Term Loan Maximum Amount

     20  

SECTION 2.02 Term Loan

     20  

SECTION 2.03 [Reserved]

     20  

SECTION 2.04 Borrowing Procedure

     20  

SECTION 2.05 Evidence of Indebtedness; Repayment of Term Loans

     21  

SECTION 2.06 [Reserved]

     21  

SECTION 2.07 Interest on Term Loans

     21  

SECTION 2.08 Default Interest

     22  

SECTION 2.09 [Reserved]

     22  

SECTION 2.10 Termination of this Agreement and the Term Loan Commitment

     22  

SECTION 2.11 [Reserved]

     22  

SECTION 2.12 Repayment of Term Loans

     22  

SECTION 2.13 No Prepayments

     23  

SECTION 2.14 Payments Generally

     23  

SECTION 2.15 Reserve Requirements; Change in Circumstances

     23  

SECTION 2.16 [Reserved]

     24  

SECTION 2.17 [Reserved]

     25  

SECTION 2.18 Taxes

     25  

ARTICLE III Representations and Warranties

 

SECTION 3.01 Incorporation, Formation, Good Standing, and Due Qualification

     26  

SECTION 3.02 Power and Authority

     26  

SECTION 3.03 Legally Enforceable Agreement

     27  

SECTION 3.04 Financial Statements

     27  

SECTION 3.05 Labor Disputes and Acts of God

     27  

SECTION 3.06 Other Agreements

     28  

SECTION 3.07 Litigation

     28  

SECTION 3.08 No Defaults on Outstanding Judgments or Orders

     28  

SECTION 3.09 Properties and Liens

     28  

SECTION 3.10 Subsidiaries and Ownership of Stock

     29  

SECTION 3.11 ERISA

     29  

SECTION 3.12 Operation of Business

     30  

SECTION 3.13 Taxes

     30  

SECTION 3.14 Laws; Environment

     30  

SECTION 3.15 Investment Company Act

     31  

 

   i    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

     Page  

SECTION 3.16 OFAC; Foreign Corrupt Practices Act; USA Patriot Act

     31  

SECTION 3.17 Accuracy of Information

     32  

SECTION 3.18 Governmental Approvals

     32  

SECTION 3.19 Insurance

     32  

SECTION 3.20 Solvency

     32  

SECTION 3.21 Intellectual Property

     33  

SECTION 3.22 Margin Stock

     33  

SECTION 3.23 Non-EEA Financial Institution Status

     33  

ARTICLE IV Conditions to Making the Term Loan

 

SECTION 4.01 Effectiveness of this Agreement

     33  

SECTION 4.02 Making of the Term Loan

     36  

ARTICLE V Affirmative Covenants

 

SECTION 5.01 Maintenance of Existence

     36  

SECTION 5.02 Maintenance of Records

     37  

SECTION 5.03 Maintenance of Properties

     37  

SECTION 5.04 Conduct of Business

     37  

SECTION 5.05 Maintenance of Insurance

     37  

SECTION 5.06 Compliance with Laws

     37  

SECTION 5.07 Right of Inspection

     37  

SECTION 5.08 Reporting Requirements

     37  

SECTION 5.09 Environment

     40  

SECTION 5.10 Use of Proceeds

     40  

SECTION 5.11 Ranking of Obligations

     40  

SECTION 5.12 Taxes

     40  

SECTION 5.13 New Guarantors

     41  

SECTION 5.14 Maintenance of Ratings

     41  

SECTION 5.15 Further Assurances

     41  

SECTION 5.16 Succession Events

     41  

SECTION 5.17 Public Disclosure of Defaults

     41  

ARTICLE VI Negative Covenants

 

SECTION 6.01 Liens

     42  

SECTION 6.02 Indebtedness

     45  

SECTION 6.03 Mergers, Etc.

     47  

SECTION 6.04 Leases

     47  

SECTION 6.05 Sale and Leaseback

     48  

SECTION 6.06 Sale of Assets

     48  

SECTION 6.07 Investments

     48  

SECTION 6.08 Guaranties, Etc.

     49  

SECTION 6.09 Transactions with Affiliates

     50  

SECTION 6.10 Other Indebtedness and Agreements

     50  

 

   ii    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

     Page  

SECTION 6.11 Non-Guarantors

     51  

SECTION 6.12 Negative Pledge

     51  

SECTION 6.13 Restricted Payments

     51  

SECTION 6.14 Business of the Borrower and Subsidiaries

     52  

ARTICLE VII Events of Default

 

ARTICLE VIII Guaranty

 

SECTION 8.01 Guaranty

     55  

SECTION 8.02 Guaranty Unconditional

     55  

SECTION 8.03 Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances

     56  

SECTION 8.04 Waivers

     56  

SECTION 8.05 Subordination; Subrogation

     57  

SECTION 8.06 Stay of Acceleration

     57  

SECTION 8.07 Limitation on Obligations

     57  

SECTION 8.08 Bankruptcy, Etc.

     58  

SECTION 8.09 No Duty to Advise

     58  

SECTION 8.10 Costs of Enforcement

     58  

SECTION 8.11 Supplemental Guarantors

     59  

ARTICLE IX Miscellaneous

 

SECTION 9.01 Notices; Electronic Communications

     59  

SECTION 9.02 Survival of Agreement

     60  

SECTION 9.03 Binding Effect

     60  

SECTION 9.04 Successors and Assigns

     60  

SECTION 9.05 Expenses; Indemnity

     63  

SECTION 9.06 Right of Setoff

     64  

SECTION 9.07 Applicable Law

     65  

SECTION 9.08 Waivers; Amendment

     65  

SECTION 9.09 Interest Rate Limitation

     65  

SECTION 9.10 Entire Agreement

     66  

SECTION 9.11 WAIVER OF JURY TRIAL

     66  

SECTION 9.12 Severability

     66  

SECTION 9.13 Counterparts

     66  

SECTION 9.14 Headings

     66  

SECTION 9.15 Jurisdiction; Consent to Service of Process

     67  

SECTION 9.16 Confidentiality

     67  

SECTION 9.17 USA PATRIOT Act and Beneficial Ownership Regulation Notice

     68  

SECTION 9.18 Agreement and Acknowledgement With Respect to the Exercise of the
Bail-in Power Act Notice

     68  

 

   iii    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.02    -    Borrower’s Wiring Instructions Schedule 3.07    -   
Material Litigation Schedule 3.10    -    Subsidiaries Schedule 3.14    -   
Compliance with Laws Schedule 6.01    -    Existing Liens Schedule 6.02    -   
Existing Indebtedness Schedule 9.01    -    Lender’s Contact Details and Account
Schedule 9.05(c)    -    Succession Event Schedule 9.05(d)    -    Prepayment
Termination Amount Schedule 9.05(e)    -    Breakage and Related Provisions
Schedule 9.05(f)    -    Lender’s Calculation Guidelines Schedule 9.05(g)    -
   Additional Breakage Provisions EXHIBITS       Exhibit A    -    Form of
Borrowing Request and Acceptance Exhibit B    -    Form of Assignment and
Acceptance Exhibit C    -    Form of Supplemental Guaranty

 

 

   iv    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

This TERM LOAN AGREEMENT (this “Agreement”), dated as of September 9, 2019, is
made by and among BEAZER HOMES USA, INC., a Delaware corporation, as borrower
(the “Borrower”), the subsidiaries of the Borrower from time to time party
hereto as guarantors (the “Guarantors”), and CREDIT SUISSE INTERNATIONAL, as
lender (the “Lender”).

The Borrower has requested that the Lender extend credit to the Borrower in the
form of the Term Loan (as defined below), in an aggregate principal amount not
to exceed $150,000,000, with such Term Loan to be funded on the Funding Date (as
defined below). The proceeds of the Term Loan are to be used solely to prepay a
portion of the outstanding principal amount of the Borrower’s Designated Senior
Notes (as defined below).

The Lender is willing to extend such credit to the Borrower, on the terms and
subject to the conditions set forth herein.

Accordingly, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement by which the Borrower or any
of its Subsidiaries (i) acquires any going concern or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes or by percentage of voting power) of the
Common Equity of another Person.

“Affiliate” shall mean, with respect to any Person, any other Person (1) which
directly or indirectly controls, or is controlled by, or is under common control
with, such Person or a Subsidiary of such Person; (2) which directly or
indirectly beneficially owns or holds five percent (5%) or more of any class of
voting equity interests of such Person or any Subsidiary of such Person; or
(3) five percent (5%) or more of the voting equity interests of which is
directly or indirectly beneficially owned or held by such Person or a Subsidiary
of such Person. The term “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary party thereto would be required
to pay if such Hedging Agreement were terminated on such date.

 

   1    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
by the Lender and an assignee, substantially in the form of Exhibit B hereto or
such other form as shall be approved by the Lender.

“Bail-in Legislation” shall mean in relation to a member state of the European
Economic Area which has implemented, or which at any time implements, the BRRD,
the relevant implementing law, regulation, rule or requirement as described in
the EU Bail-in Legislation Schedule from time to time.

“Bail-in Powers” shall mean any Write-down and Conversion Powers as defined in
relation to the relevant Bail-in Legislation.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean the Board of Directors of the Borrower.

“Borrower” shall have the meaning assigned to such term in the first paragraph
of this Agreement.

“Borrower Bankruptcy” shall mean the occurrence of a “Bankruptcy” as defined in
the Credit Definitions (with references therein to the “Reference Entity” being
deemed to be the Borrower).

“Borrower Indebtedness Failure to Pay” shall mean the occurrence of a “Failure
to Pay” as defined in the Credit Definitions (with references therein to the
“Reference Entity” being deemed to be the Borrower, the “Obligation Category”
being “Borrowed Money”, and no “Obligation Characteristics” specified).

“Borrowing Request and Acceptance” shall mean a request to borrow the Term Loan
made by the Borrower substantially in the form of Exhibit A hereto, and duly
accepted by the Lender and returned to the Borrower; provided, that (x) there
may only be a one Borrowing Request and Acceptance in effect at any one time
(though if a Borrowing Request and Acceptance expires or is cancelled, the
Borrower may submit a new Borrowing Request and Acceptance, subject to the other
applicable provisions of this Agreement), (y) once a Term Loan is made under
this Agreement pursuant to the terms set forth in a Borrowing Request and
Acceptance, such Borrowing Request and Acceptance shall then become “the
Borrowing Request and Acceptance” for the purposes of the Term Loan, this
Agreement and the other Loan Documents, and (z) once a Term Loan is made under
this Agreement, the Borrower shall not submit any other Borrowing Request and
Acceptance.

“BRRD” shall mean Directive 2014/59/EU establishing a framework for the recovery
and resolution of credit institutions and investment firms.

 

   2    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“BRRD Liability” has the same meaning as in such laws, regulations, rules or
requirements implementing the BRRD under the applicable Bail-in Legislation.

“BRRD Party” shall mean an institution or entity referred to in point (b), (c)
or (d) of Article 1(1) BRRD.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close.

“Capital Lease” shall mean all leases which have been or should be capitalized
on the books of the lessee in accordance with GAAP, provided that the adoption
or issuance of any accounting standards after the Existing Credit Agreement
Execution Date will not cause any lease that would not have been treated as a
Capital Lease prior to such adoption or issuance to be deemed a Capital Lease
regardless of whether such lease was entered into before or after such adoption
or issuance.

“Capital Stock” of any Person shall mean any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations, or
other equivalents of or interests in (however designated and whether voting or
non-voting) the equity (which includes, but is not limited to, common stock,
Preferred Stock and partnership and joint venture interests) of such Person
(excluding any debt securities that are convertible into, or exchangeable for,
such equity).

“Cash Equivalents” shall mean: (a) certificates of deposit, time deposits,
bankers acceptances, and other obligations placed with commercial banks
organized under the laws of the United States of America or any state thereof,
or branches or agencies of foreign banks licensed under the laws of the United
States of America or any state thereof, having a short-term rating of not less
than A- by each of Moody’s and S&P at the time of acquisition, and having a
maturities of not more than one year; provided that, with respect to any
Investment by the Borrower or a Restricted Subsidiary, the aggregate principal
Investment at any one time in any one such institution shall not exceed the
Borrower’s specified investment limit for such institution under the Borrower’s
investment policy as in effect from time to time; (b) direct obligation of the
United States or any agency thereof with maturities of one year or less from the
date of acquisition; (c) money market funds provided that such funds (A) have
total net assets of at least $2 billion, (B) with respect to any Investment by
the Borrower or a Restricted Subsidiary, have investment objectives and policies
that substantially conform with the Borrower’s investment policy as in effect
from time to time, (C) purchase only first-tier or U.S. government obligations
as defined by Rule 2a-7 of the Securities and Exchange Commission promulgated
under the Investment Company Act of 1940, and (D) otherwise comply with such
Rule 2a-7; provided that the aggregate principal Investment at any one time in
any one such money market fund shall not exceed $100,000,000, if the Investment
is to be for more than three Business Days; (d) commercial paper and other
marketable debt obligations having a maturity not longer than one year and rated
at least A2, P2 or the equivalent thereof if commercial paper and otherwise
BBB+, Baa1 or the equivalent thereof, in each case, by either S&P or Moody’s,
respectively; and (e) with respect to any Investment by the Borrower or a
Restricted Subsidiary, investments in other short-term securities permitted as
investments under the Borrower’s investment policy in effect from time to time
and consented to by the Lender.

 

   3    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, interpretations or directives thereunder or issued
in connection therewith, (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(z) all requests, rules, guidelines or directives issued by a Governmental
Authority in connection with a Lender’s submission or re-submission of a capital
plan under 12 C.F.R. §225.8 or a Governmental Authority’s assessment thereof,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or implemented.

“Change of Control” shall mean any of the following (but excluding any of the
following occurring in respect of any Significant Guarantor or Significant
Subsidiary as a result of an Internal Reorganization or a transaction permitted
by Section 6.03 or Section 6.06): (i) the sale, lease, conveyance or other
disposition of all or substantially all of the assets of the Borrower or of a
Significant Guarantor or Significant Subsidiary, as an entirety or substantially
as an entirety to any Person or “group” (within the meaning of Section 13(d)(3)
of the Exchange Act) in one or a series of transactions; (ii) the acquisition by
any Person or group of forty percent (40%) or more of the aggregate voting power
of all classes of Common Equity of the Borrower or of a Significant Guarantor or
Significant Subsidiary in one transaction or a series of related transactions;
(iii) the liquidation or dissolution of the Borrower or of a Significant
Guarantor or Significant Subsidiary; (iv) any transaction or a series of related
transactions (as a result of a tender offer, merger, consolidation or otherwise)
that results in, or that is in connection with, (a) any Person or group
acquiring “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of forty percent (40%) or more of the aggregate
voting power of all classes of Common Equity of the Borrower, a Significant
Guarantor or a Significant Subsidiary, or of any Person or group that possesses
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of forty percent (40%) or more of the aggregate voting
power of all classes of Common Equity of the Borrower, a Significant Guarantor
or a Significant Subsidiary, or (b) less than forty percent (40%) (measured by
the aggregate voting power of all classes) of the Common Equity of the Borrower
being registered under Section 12(b) or 12(g) of the Exchange Act; (v) a
majority of the Board of Directors of the Borrower, a Significant Guarantor or a
Significant Subsidiary, not being comprised of persons who (a) were members of
the Board of Directors of such Borrower, Significant Guarantor or Significant
Subsidiary, as of the date of this Agreement (“Original Directors”), or (b) were
nominated for election or elected to the Board of Directors of such Borrower,
Significant Guarantor, or Significant Subsidiary, with the affirmative vote of
at least a majority of the directors who themselves were Original Directors or
who were similarly nominated for election or elected; (vi) with respect to any
Significant Guarantor or Significant Subsidiary which is not a corporation, any
loss by the Borrower of the right or power directly, or indirectly through one
or more intermediaries, to control the activities of any such Significant
Guarantor or Significant Subsidiary; or (vii) a “Change of Control” or similar
event under any of the Senior Notes or any refinancing or replacement thereof,
the Existing Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time), or any other Material
Debt. Nothing herein contained shall modify or otherwise affect the provisions
of Section 6.03 or Section 6.06.

 

   4    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute.

“Common Equity” of any Person shall mean any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations, or
other equivalents of or interests in (however designated) the equity (which
includes, but is not limited to, common stock, preferred stock and partnership
and joint venture interests) of such Person (excluding any debt securities
convertible into, or exchangeable for, such equity) to the extent that the
foregoing is entitled to (i) vote in the election of directors of such Person or
(ii) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or other persons that will
control the management and policies of such Person.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 414(b) or 414(c) of the Code.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated or consolidated” with reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Restricted
Subsidiaries consolidated in accordance with GAAP.

“Credit Definitions” shall mean the ISDA 2014 Credit Derivatives Definitions as
published by ISDA and as may be amended from time to time by application of
protocols published by ISDA and adhered to by the majority of major participants
in the credit default swap market in respect of credit default swap transactions
with characteristics substantially similar to credit default swap transactions
entered into as hedging transactions in respect of this Agreement.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Designated Senior Notes” shall mean the 8 3/4% Senior Notes of the Borrower,
due March 15, 2022, issued in the aggregate principal amount of $500,000,000
pursuant to an Indenture, dated September 21, 2016, and a Supplemental
Indenture, dated September 30, 2016.

“Disqualified Stock” shall have the meaning assigned to such term in the
Existing Credit Agreement.

 

   5    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Dollars” or “$” shall mean lawful money of the United States of America.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date on which all of the conditions precedent
set forth in Section 4.02 shall have been satisfied (or waived in writing by the
Lender, in its sole discretion).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
from time to time thereunder.

“EU Bail-in Legislation Schedule” shall mean the document described as such,
then in effect, and published by the Loan Market Association (or any successor
Person) from time to time at http://www.lma.eu.com/.

“Events of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Notes” shall mean any notes issued in exchange for the Second Lien
Notes pursuant to the Registration Rights Agreement, dated as of July 18, 2012,
among the Borrower, certain subsidiaries of the Borrower, Credit Suisse
Securities (USA) LLC, Goldman, Sachs & Co., Deutsche Bank Securities Inc., UBS
Securities LLC and Citigroup Global Markets Inc., or a similar agreement.

“Excluded Taxes” shall mean, with respect to the Lender or any other recipient
of any payment to be made by or on account of any obligation of any Obligor
hereunder, (a) Taxes imposed on (or measured by) its overall net income (and
franchise or other Taxes in the nature of a net income or franchise tax imposed
in lieu thereof) by the United States of America, or by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of the
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) Taxes that are
Other Connection Taxes, (d) in the case of a Foreign Lender, any United States
withholding Tax that is imposed on amounts payable to such Foreign Lender
pursuant to a law in effect at the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Obligor with respect to such withholding Tax pursuant to
Section 2.18(a), (e) Taxes attributable to such recipient’s failure to comply
with Section 2.18(e), and (f) any U.S. federal withholding Taxes imposed under
FATCA.

 

   6    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall mean the Second Amended and Restated Credit
Agreement, originally dated as of September 24, 2012 as amended on November 10,
2014, on November 6, 2015, on October 13, 2016, on October 24, 2017, on
October 1, 2018, on February 20, 2019 and on or about September 9, 2019, made by
and among, inter alios, the Borrower, the lenders from time to time party
thereto, the issuers from time to time party thereto, and Credit Suisse AG,
Cayman Islands Branch, as agent; provided, however, that any reference to and/or
any incorporation by reference of, any provision of the Existing Credit
Agreement in this Agreement shall be a reference to, and/or an incorporation by
reference of, such provision as it is constituted in the Existing Credit
Agreement as delivered to the Lender on the date hereof, without giving any
effect to any amendment, other modification, termination or waiver of such
provision or the Existing Credit Agreement after the date hereof, except to the
extent (a) expressly provided herein or (b) that the Lender shall have expressly
consented in writing to such amendment, other modification, termination or
waiver hereunder, which consent shall not be unreasonably withheld.

“Existing Credit Agreement Execution Date” shall mean September 24, 2012.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code, or any published
intergovernmental agreement entered into in connection with the implementation
of the foregoing and any laws, rules or official practices adopted pursuant to
any such published intergovernmental agreement.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System, as published by the Federal Reserve
Bank of New York on the Business Day next succeeding such day; provided that
(a) if such day is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Effective
Rate for such day shall be the average rate of the quotations for the day of
such transactions received by Credit Suisse AG, New York Branch; provided that
in no event shall the Federal Funds Effective Rate at any time be less than
0.00% per annum.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“First Amortization Date” shall mean September 10, 2020.

 

   7    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“First Amortization Payment Amount” shall mean a principal amount equal to
$50,000,000, as may be adjusted from time to time pursuant to the terms of
Section 2.12(a).

“Fiscal Year” shall mean the fiscal year of the Borrower, ending on September 30
of each calendar year.

“Foreign Lender” shall mean a Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Funding Date” shall mean the date on which all of the conditions precedent set
forth in Sections 4.02 and 4.02 shall have been satisfied (or waived in writing
by the Lender, in its sole discretion).

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of
Section 1.04    hereof.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantor” shall mean the Persons party hereto as guarantors on the date hereof
and such other Persons who become party hereto as guarantors from time to time
pursuant to Section 5.13.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 8.01.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Housing Unit” shall mean a dwelling, including the land on which such dwelling
is located (including condominiums but excluding mobile homes), which dwelling
is either under construction or completed and is (or, upon completion of
construction thereof, will be) available for sale.

“Indebtedness” shall mean, without duplication, with respect to any Person
(1) indebtedness or liability for borrowed money, including, without limitation,
subordinated indebtedness (other than trade accounts payable and accruals
incurred in the ordinary course of business); (2) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (3) obligations for the
deferred purchase price of property (including, without limitation, seller
financing of any “Inventory” (as defined in the Existing Credit Agreement)) or
services, provided, however, that Indebtedness shall not include (A) obligations
with respect to (x) options to purchase Real Property that have not been
exercised, or (y) profit participation arrangements

 

   8    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

in favor of prior owners of Real Property relating to subsequent sales of such
Real Property or (B) trade payables arising in the ordinary course of business
that are no more than 90 days overdue; (4) obligations as lessee under Capital
Leases to the extent that the same would, in accordance with GAAP, appear as
liabilities in the Borrower’s consolidated balance sheet; (5) current
liabilities in respect of unfunded vested benefits under Plans and incurred
withdrawal liability under any Multiemployer Plan; (6) all fixed obligations of
such Person in respect of letters of credit or other similar instruments or
reimbursement obligations with respect thereto (including contingent liabilities
with respect to letters of credit not yet drawn upon, but excluding standby
letters of credit, and surety, performance, completion and payment bonds, and
similar instruments issued for the benefit of such Person, and other liabilities
and obligations of such Person in respect of earnest money notes or similar
purpose undertakings or indemnifications issued in the ordinary course of
business (as determined in good faith by the Borrower)); (7) obligations under
acceptance facilities; (8) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any other Person or entity, or otherwise to assure a creditor against loss,
provided, however, that “Indebtedness” shall not include guaranties of
performance obligations or guaranties of obligations of others not otherwise
constituting Indebtedness as provided herein; (9) obligations secured by any
Liens on any property of such Person, whether or not the obligations have been
assumed; (10) net liabilities under interest rate swap, exchange or cap
agreements (valued as the termination value thereof, computed in accordance with
a method approved by the International Swaps and Derivatives Association and
agreed to by such Person in the applicable agreement); and (11) all Disqualified
Stock issued by such Person (the amount of Indebtedness represented by any
Disqualified Stock will equal the greater of the voluntary or involuntary
liquidation preference for such Disqualified Stock plus accrued and unpaid
dividends).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 9.16.

“Interest Payment Date” shall mean each of (a) the 10th day of each March, June,
September and December occurring after the Funding Date, (b) the First
Amortization Date (with respect to all interest accrued, and not then yet paid,
on the First Amortization Payment Amount), (c) the Second Amortization Date
(with respect to all interest accrued, and not then yet paid, on the Second
Amortization Payment Amount), (d) the Maturity Date, and (e) any Prepayment Date
on which the principal amount of the Term Loan is prepaid or repaid in full.

 

   9    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Internal Reorganization” shall mean any reorganization between or among the
Borrower and any Subsidiary or Subsidiaries or between or among any Subsidiary
and one or more other Subsidiaries or any combination thereof by way of
liquidations, mergers, consolidations, conveyances, assignments, sales,
transfers and other dispositions of all or substantially all of the assets of a
Subsidiary (whether in one transaction or in a series of transactions); provided
that (a) the Borrower shall preserve and maintain its status as a validly
existing corporation and (b) all assets, liabilities, obligations and guarantees
of any Subsidiary party to such reorganization will continue to be held by such
Subsidiary or be assumed by the Borrower or a Wholly-Owned Subsidiary of the
Borrower.

“Investments” shall have the meaning assigned to such term in Section 6.07.

“ISDA” shall mean International Swaps and Derivatives Association, Inc.

“Joint Venture” shall mean any Person (other than a Subsidiary) in which the
Borrower or a Subsidiary holds any stock, partnership interest, joint venture
interest, limited liability company interest or other equity interest.

“Lender” shall mean (a) Credit Suisse International, acting through any of its
Affiliates or branches, in its capacity as the holder of any Term Loan
hereunder, and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.

“Lending Installation” shall mean, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, deed
to secure debt, pledge, security interest, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority, or
other security agreement or preferential arrangement, charge, or encumbrance of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable law
of any jurisdiction to evidence any of the foregoing).

“Loan Documents” shall mean this Agreement, the promissory notes, if any,
executed and delivered pursuant to Section 2.05(d), each Borrowing Request and
Acceptance, and any other document executed in connection with the foregoing
pursuant to the terms of this Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse change in, or a
material adverse effect upon, the business, assets, liabilities, financial
condition or results of operations of the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) a material impairment of the ability of
(a) the Borrower or (b) the other Obligors, taken as a whole, in each case, to
perform their respective obligations under the Loan Documents, or (iii) a
material impairment of the rights and remedies of or benefits available to the
Lender under any of the Loan Documents.

 

   10    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Material Debt” shall mean (a) Indebtedness (other than Indebtedness created
under the Loan Documents) or (b) obligations in respect of one or more Hedging
Agreements, in each case, of any one or more of the Borrower or any Subsidiary
in an aggregate principal amount exceeding $25,000,000. For purposes of
determining Material Debt, the “principal amount” of the obligations of the
Borrower or any Subsidiary in respect of any Hedging Agreement at any time shall
be the Agreement Value of such Hedging Agreement at such time.

“Maturity Date” shall mean September 9, 2022.

“Maximum Liability” shall have the meaning assigned to such term in
Section 8.07(a).

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“MNPI Representation” shall mean a representation made by the Borrower that the
Borrower is not, at the time of such representation, in possession of any
material, non-public information (within the meaning of the Securities Laws)
with respect to the Borrower or any of its Subsidiaries.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” has the meaning given to such term in the Existing Credit
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Multiemployer Plan” shall mean a plan described in Section 4001(a)(3) of ERISA
in respect of which the Borrower, a Subsidiary or a Commonly Controlled Entity
(i) is an “employer” as defined in Section 3(5) of ERISA or (ii) has made
contributions, or been obligated to make contributions, during the preceding six
plan years.

“Non-Paying Guarantor” shall have the meaning assigned to such term in
Section 8.07 (c).

“Non-Recourse Indebtedness” with respect to any Person shall mean Indebtedness
of such Person for which (i) the sole legal recourse for collection of principal
and interest on such Indebtedness is against the specific property identified in
the instruments evidencing or securing such Indebtedness and such property was
acquired (directly or indirectly, including through the purchase of Capital
Stock of the Person owning such property) with the proceeds of such Indebtedness
or such Indebtedness was incurred within 90 days after the acquisition (directly
or indirectly, including through the purchase of Capital Stock of the Person
owning such property) of such property and (ii) no other assets of such Person
may secure such Indebtedness or may be realized upon in collection of principal
or interest on such Indebtedness. Indebtedness which is otherwise Non-Recourse
Indebtedness will not lose its character as Non-Recourse Indebtedness because
there is recourse to the borrower, any guarantor or any other Person for
(a) environmental warranties, covenants and indemnities, (b) indemnities for and
liabilities arising from fraud, misrepresentation, misapplication or non-payment
of rents, profits, deposits, insurance and condemnation proceeds and other sums
actually received by the borrower from secured assets, waste and mechanics’
liens, breach of separateness covenants, and other customary exceptions or
(c) in the case of the borrower thereof only, other obligations in respect of
such Indebtedness that are payable solely as a result of a voluntary or
collusive non-voluntary bankruptcy filing (or similar filing or action) by such
borrower.

 

   11    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Obligation” shall mean any and all present and future obligations of the
Borrower and/or any Guarantor under the Loan Documents.

“Obligor” shall mean any of the Borrower and/or any Guarantor.

“Other Connection Taxes” shall mean, with respect to the Lender or any other
recipient, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan
Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Paying Guarantor” shall have the meaning assigned to such term in
Section 8.07(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“PCAOB” shall mean the Public Company Accounting Oversight Board.

“Pending Succession Event” shall have the meaning assigned to such term in
Section 5.08(m).

“Permitted Acquisition” shall mean any Acquisition (other than by means of a
hostile takeover, hostile tender offer or other similar hostile transaction) of
a domestic business or domestic entity engaged primarily in the business of home
building; provided that (a) immediately before and after giving effect to such
Acquisition, no Default or Event of Default has occurred and is continuing and
(b) for any Acquisition involving the Borrower by way of merger or
consolidation, either (x) the Borrower is the surviving entity following such
Acquisition, or (y) the surviving entity has assumed or otherwise become liable
for all obligations of the Borrower under this Agreement and the other Loan
Documents, and the ownership of the Common Equity and the composition of the
Board of Directors of the surviving entity resulting from such merger or
consolidation does not otherwise constitute a Change of Control in respect of
such surviving entity.

“Permitted Liens” shall mean the Liens permitted under Section 6.01.

 

   12    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any pension plan which is covered by Title IV of ERISA and in
respect of which the Borrower or a Subsidiary or a Commonly Controlled Entity is
an “employer” as defined in Section 3(5) of ERISA or during the preceding six
plan years, has made, or been obligated to make, contributions; provided,
however, that the term “Plan” shall not include any Multiemployer Plan.

“Preferred Stock” of any Person shall mean all Capital Stock of such Person
which has a preference in liquidation or with respect to the payment of
dividends.

“Prepayment Amount” shall have the meaning assigned to such term in
Section 9.05(d).

“Prepayment Event” shall have the meaning assigned to such term in
Section 9.05(d).

“Prepayment Termination Amount” shall mean the amount calculated in accordance
with the provisions set forth on Schedule 9.05(d).

“Prime Rate” shall mean, for any day, the rate of interest per annum determined
from time to time by Credit Suisse International as its prime rate in effect at
its principal office in New York City and notified to the Borrower. The prime
rate is a rate set by Credit Suisse International based upon various factors
including Credit Suisse International’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such rate.

“Prohibited Transaction” shall mean any transaction set forth in Section 406 of
ERISA or Section 4975 of the Code that could subject the Borrower or any
Subsidiary to any liability.

“Publicly Available Information” shall have the meaning assigned to such term in
Section 5.17.

“Qualifying Guarantee” shall mean an arrangement evidenced by a written
instrument pursuant to which the Borrower irrevocably agrees (by guarantee of
payment or equivalent legal arrangement) to pay all amounts due under an
obligation (the “Underlying Obligation”) for which another party is the obligor
(the “Underlying Obligor”).

“Real Property” shall mean all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased by an Obligor, together with the
right, title and interest of such Obligor in and to the streets, the land lying
in the bed of any streets, roads or avenues, opened or proposed, in front of,
the air space and development rights pertaining to the land and the right to use
such air space and development rights, all rights of way, privileges, liberties,
tenements, hereditaments and appurtenances belonging or in any way appertaining
thereto, all fixtures, all easements now or hereafter benefiting the land and
all royalties and rights appertaining to the use and enjoyment of the land
necessary for the residential development of such land, together with all of the
buildings and other improvements now or hereafter erected on the land, and any
fixtures appurtenant thereto.

 

   13    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Reference Indebtedness” shall mean, with respect to the Borrower (a) if a
“Standard Reference Obligation” has been specified on the “SRO List” for the
“Senior Level” (each as defined in the Credit Definitions) with respect to such
Person, such Standard Reference Obligation; or (b) otherwise the most senior
Dollar-denominated “Reference Obligation” (as defined in the Credit Definitions)
that is generally accepted in the credit default swap market for credit default
swap transactions with respect to such Person with characteristics substantially
similar to credit default swap transactions entered into as hedging transactions
in respect of this Agreement.

“Refinancing Indebtedness” shall mean Indebtedness that refunds, refinances or
extends (by way of replacement) any applicable Indebtedness of the Borrower or
its Restricted Subsidiaries existing on the Signing Date or other Indebtedness
(other than Non-Recourse Indebtedness) permitted to be incurred by the Borrower
or its Restricted Subsidiaries by the terms of this Agreement (“Refinanced
Indebtedness”) but only to the extent that (i) the Refinancing Indebtedness is
in right of payment with the Obligations to the same extent as such Refinanced
Indebtedness, (ii) such Refinancing Indebtedness is in an aggregate amount that
is equal to or less than the sum of (A) the aggregate amount then outstanding
under the Refinanced Indebtedness, plus (B) accrued and unpaid interest on such
Refinanced Indebtedness, plus (C) reasonable fees and expenses incurred in
obtaining such Refinancing Indebtedness (including any applicable prepayment
premiums and defeasance costs), it being understood that this clause (ii) shall
not preclude the Refinancing Indebtedness from being a part of an Indebtedness
financing that includes other or additional Indebtedness otherwise permitted
herein, (iii) such Refinancing Indebtedness is incurred by the same Person that
initially incurred such Refinanced Indebtedness or by another Person of which
the Person that initially incurred such Refinanced Indebtedness is a subsidiary,
(iv) such Refinancing Indebtedness is incurred within 180 days prior to or 180
days after such Refinanced Indebtedness is so refunded, refinanced or extended;
and (v) the Refinancing Indebtedness is scheduled to mature either (x) no
earlier than the Refinanced Indebtedness or (y) after the Latest Termination
Date (as defined in the Existing Credit Agreement as the same may be amended,
restated, supplemented or otherwise modified from time to time).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, partners,
members, employees, agents, controlling persons, members, successors and assigns
and advisors of such Person and such Person’s Affiliates.

 

   14    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Relevant Resolution Authority” shall mean the resolution authority with the
ability to exercise any Bail-in Powers in relation to a BRRD Party.

“Repayment Amount Rate” shall mean the “Repayment Amount Rate” accepted by the
Lender and set forth in the Borrowing Request and Acceptance pursuant to which
the Term Loan is made.

“Reportable Event” shall mean any of the events set forth in Section 4043 of
ERISA with respect to a Plan (excluding any such event with respect to which the
PBGC has waived the 30-day notice requirement).

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its material property is subject.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Debt” has the meaning given to such term in the Existing Credit
Agreement as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Capital Stock of the Borrower or any Subsidiary.

“Restricted Subsidiary” has the meaning given to such term in the Existing
Credit Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“S&P” shall mean Standard & Poor’s Financial Services, LLC, a subsidiary of the
McGraw-Hill Companies, Inc., or any successor thereto.

“SEC” shall mean the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.

“Second Amortization Date” shall mean September 10, 2021.

“Second Amortization Payment Amount” shall mean a principal amount equal to
$50,000,000, as may be adjusted from time to time pursuant to the terms of
Section 2.12(a).

 

   15    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Second Lien Notes” shall mean the 6.625% Senior Secured Notes of the Borrower
issued pursuant to the Base Indenture 2012 in the original principal amount of
$300,000,000.

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, regulations, standards and practices promulgated,
approved or incorporated by the SEC or the PCAOB.

“Senior Notes” shall mean (i) the 6 7/8% Senior Notes due 2015 of the Borrower
issued in the original principal amount of $350,000,000 pursuant to the
Indenture dated April 17, 2002 (the “Base Indenture 2002”) and Fifth
Supplemental Indenture dated June 8, 2005, (ii) the 8.125% Senior Notes due 2016
of the Borrower issued in the original principal amount of $275,000,000 pursuant
to the Base Indenture 2002 and the Eighth Supplemental Indenture dated June 6,
2006, (iii) the 9 1/8% Senior Notes due 2018 of the Borrower issued in the
original principal amount of $300,000,000 pursuant to the Base Indenture 2002
and the Thirteenth Supplemental Indenture dated May 20, 2010, (iv) the 9 1/8%
Senior Notes due 2019 of the Borrower issued in the original principal amount of
$250,000,000 pursuant to the Base Indenture 2002 and the Fourteenth Supplemental
Indenture dated November 12, 2010, (v) the 7.00% Senior Amortizing Notes due
2013 of the Borrower issued in the original principal amount of approximately
$15,738,000 pursuant to the Base Indenture 2002 and the Twelfth Supplemental
Indenture dated May 10, 2010, (vi) the 6.00% Senior Amortizing Notes due 2015 of
the Borrower issued in the original principal amount of approximately
$23,460,000 pursuant to the Base Indenture 2002 and the Sixteenth Supplemental
Indenture dated July 16, 2012, and (vii) the 6.625% Senior Secured Notes of the
Borrower issued in the original principal amount of $300,000,000 pursuant to the
Indenture dated July 18, 2012 (the “Base Indenture 2012”).

“Significant Guarantor” has the meaning given to such term in the Existing
Credit Agreement as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Significant Subsidiary” has the meaning given to such term in the Existing
Credit Agreement as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Signing Date” shall mean September 9, 2019.

“Specified Default” shall have the meaning assigned to such term in
Section 5.17.

“subsidiary” shall mean any corporation, association, trust, or other business
entity of which the designated parent shall at any time own directly or
indirectly through a subsidiary or subsidiaries at least a majority of the
outstanding capital stock or other interest entitled to vote generally and whose
financial results are required to be consolidated with the financial results of
the designated parent in accordance with GAAP.

“Subsidiary” shall mean any subsidiary of the Borrower.

 

   16    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Succession Event” shall mean an event or circumstances giving rise to, or
causing there to be, a “Successor”, as defined in the Credit Definitions (with
references therein to the “Reference Entity” being deemed to be the Borrower
and, as used in determining the “Relevant Obligations” with “Obligation
Category” being “Borrowed Money” and no “Obligation Characteristics” specified).

“Successor” shall mean a “Successor” as defined in the Credit Definitions.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a Person other than the Borrower or any
Subsidiary of any Capital Stock or Restricted Debt or (b) any payment (other
than on account of a permitted purchase by it of any Capital Stock or Restricted
Debt) the amount of which is determined by reference to the price or value at
any time of any Capital Stock or Restricted Debt; provided that no phantom stock
or similar plan providing for payments only to current or former directors,
officers or employees of the Borrower or the Subsidiaries (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Loan” shall mean the term loan made by the Lender to the Borrower on the
Funding Date pursuant to Section 2.02.

“Term Loan Commitment” shall mean the commitment of the Lender to make a Term
Loan hereunder, as set forth in an applicable Borrowing Request and Acceptance.

“Term Loan Committed Amount” shall mean the amount set forth in a Borrowing
Request and Acceptance that has been duly completed, executed and delivered by
the Borrower and the Lender as the Lender’s committed amount in respect of the
Term Loan, and which shall not in any event exceed the Term Loan Maximum Amount.

“Term Loan Interest Rate” shall mean the “Term Loan Interest Rate” accepted by
the Lender and set forth in the Borrowing Request and Acceptance pursuant to
which the Term Loan is made.

“Term Loan Maximum Amount” shall mean $150,000,000.

“UHIC” shall mean United Homes Insurance Corporation, a Vermont corporation and
Wholly-Owned Subsidiary of the Borrower.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

   17    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any Person shall mean (i) a Subsidiary, of which
one hundred percent (100%) of the outstanding Common Equity (except for
directors’ qualifying shares or certain minority interests owned by other
Persons solely due to local law requirements that there be more than one
stockholder, but which interest is not in excess of what is required for such
purpose) is owned directly by such Person or through one or more other
Wholly-Owned Subsidiaries of such Person, or (ii) any entity other than a
corporation in which such Person, directly or indirectly, owns all of the
outstanding Common Equity of such entity.

“Write-down and Conversion Powers” shall mean, in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time,
the powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule.

SECTION 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document or any other agreement, document or contract shall mean such Loan
Document or other agreement, document or contract (but excluding herefrom the
Existing Credit Agreement) as amended, restated, supplemented or otherwise
modified from time to time, in each case, in accordance with the express terms
of this Agreement, and (b) all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Lender that the Borrower wishes to
amend any provision hereof or any related definition to eliminate the effect of
any change in GAAP occurring after the date of this Agreement on the operation
of such provision (or if the Lender notifies the Borrower that it wishes to
amend any provision hereof for such purpose), then such provision shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
provision is amended in a manner satisfactory to the Borrower, the Lender.

SECTION 1.03 [Reserved].

SECTION 1.04 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared, in accordance with GAAP
applied on a consistent basis. All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with the most recent annual or quarterly financial statements delivered pursuant
to Section 5.08 hereof (or, prior to the delivery of the first financial
statements pursuant to Section 5.08 hereof, consistent with the financial
statements as at June 30, 2019); provided, however, if (a) the

 

   18    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Borrower shall object to determining such compliance on such basis at the time
of delivery of such financial statements due to any change in GAAP or the rules
promulgated with respect thereto or (b) the Lender shall so object in writing
within 30 days after delivery of such financial statements, then the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

SECTION 1.05 Division. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.

 

   19    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01 Term Loan Maximum Amount. Subject to the terms and conditions of,
and relying upon the representations and warranties contained in, this Agreement
and the other Loan Documents, and subject to the execution and delivery of a
Borrowing Request and Acceptance by the Borrower and the Lender, the Lender
agrees to make the Term Loan to the Borrower on the Funding Date, in the
principal amount specified by the Borrower in the Borrowing Request and
Acceptance, and in any event not to exceed the Term Loan Maximum Amount. Amounts
paid or prepaid in respect of Term Loan (to the extent permitted herein) may not
be re-borrowed.

SECTION 2.02 Term Loan. The Lender shall advance the Term Loan in a single
borrowing in an aggregate principal amount that (i) does not exceed the Lender’s
Term Loan Committed Amount (as set forth in the applicable Borrowing Request and
Acceptance executed and delivered by both the Borrower and the Lender), and
(ii) is an integral multiple of $5,000,000. Subject to the terms of
Section 4.02, the Lender shall make the available the full principal amount of
the Term Loan by wire transfer of immediately available funds to the account of
the Borrower set forth on Schedule 2.02 hereto not later than 1:00 p.m. (New
York City time) on the Funding Date; provided, that if the Funding Date does not
occur by 5:00 p.m. (New York City time) on the fifth Business Day following the
requested Funding Date (as specified by the Borrower in a Borrowing Request and
Acceptance), then such Borrowing Request and Acceptance shall expire and the
Lender have shall no further commitment whatsoever under such Borrowing Request
and Acceptance or hereunder, notwithstanding that it shall have previously
executed and delivered such Borrowing Request and Acceptance.

SECTION 2.03 [Reserved].

SECTION 2.04 Borrowing Procedure. In order to request the making of the Term
Loan, the Borrower shall notify the Lender of its desire to borrow the Term Loan
(and the desired terms thereof) by delivering to the Lender (by overnight
courier, or by telefacsimile or electronic mail of a scanned image) an executed
Borrowing Request and Acceptance (in the form set forth on Exhibit A hereto),
not later than 12:00 p.m. (New York City time), at least eight Business Days
prior to the proposed Funding Date. Each such Borrowing Request and Acceptance
shall be irrevocable, and shall specify the following information: (i) the date
of the requested Funding Date (which shall be a Business Day); (ii) the
principal amount of the requested Term Loan (which shall not exceed the Tem Loan
Maximum Amount); (iii) the maximum Term Loan Interest Rate that the Borrower
will accept; and (iv) the maximum Repayment Amount Rate that the Borrower will
accept. The Lender agrees that, no later than the second Business Day after it
receives a Borrowing Request and Acceptance executed by the Borrower, it will
either (x) execute and deliver the Borrowing Request and Acceptance to the
Borrower (by overnight courier, or by telefacsimile or electronic mail of a
scanned image), including Lender’s commitment to make the Term Loan in the
requested principal amount, on the requested Funding Date and with a stated
interest rate that is no higher than the maximum

 

   20    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Term Loan Interest Rate specified by the Borrower in the Borrowing Request and
Acceptance, or (y) notify the Borrower in writing (including by telefacsimile or
electronic mail) that it is unable to make the Term Loan on the terms specified
by the Borrower in the Borrowing Request and Acceptance.

SECTION 2.05 Evidence of Indebtedness; Repayment of Term Loans.

(a) The Borrower hereby unconditionally promises to pay to the Lender the
principal amount of the Term Loan, as provided in Section 2.12.

(b) The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the Lender resulting
from the Term Loan made by the Lender, including the amounts of principal and
interest payable and paid to the Lender from time to time under this Agreement.

(c) The entries made in the accounts maintained pursuant to clause (b) above
shall be prima facie evidence of the existence and amounts of the obligations
therein recorded; provided, however, that the failure of the Lender to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay any Term Loan in accordance with its terms.

(d) The Lender may request that any Term Loan held by it hereunder be evidenced
by a promissory note. In such event, the Borrower shall execute and deliver to
the Lender a promissory note payable to the Lender and its registered assigns
and in a form and substance reasonably acceptable to the Lender and the
Borrower. Notwithstanding any other provision of this Agreement, in the event
the Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.06 [Reserved].

SECTION 2.07 Interest on Term Loans.

(a) Subject to the provisions of Section 2.08, the Term Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days, calculated from and including the Funding Date, to but excluding the date
of repayment thereof) at a rate per annum equal to the Term Loan Interest Rate.

(b) Interest on the Term Loan shall be payable on each Interest Payment Date. If
any Interest Payment Date shall fall on a day other than a Business Day, the
payment of interest due on such Interest Payment Date shall be made on the
immediately preceding Business Day (and the computation of the interest payable
on such earlier date shall include interest for the period to the Interest
Payment Date).

 

   21    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 2.08 Default Interest. If (a) any Obligor shall default in the payment
of any principal of, or interest on, any Term Loan or any other amount payable
hereunder or under any other Loan Document, by acceleration or otherwise, or
(b) if any other Event of Default under Article VII has occurred and is
continuing, then, in the case of clause (a) above, until such defaulted amount
shall have been paid in full or, in the case of clause (b) above, for so long as
such Event of Default is continuing, to the extent permitted by law, all amounts
outstanding under this Agreement and the other Loan Documents shall bear
interest (after as well as before judgment), payable on demand, (i) in the case
of principal of any Term Loan, at the rate otherwise applicable to such Term
Loan pursuant to Section 2.07 plus 2.00% per annum and (ii) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days) equal to the Prime Rate plus 2.00% per annum.

SECTION 2.09 [Reserved].

SECTION 2.10 Termination of this Agreement and the Term Loan Commitment.

(a) In addition, and in any event, if the Effective Date and the Funding Date
shall not both have occurred prior to September 30, 2019, and as a result the
Term Loan shall not have been made prior to such date, then this Agreement, any
Borrowing Request and Acceptance, and any Term Loan Commitment hereunder, shall
in each case automatically terminate as of such date, subject to Sections 9.02
and 9.05.

(b) If any Term Loan Commitment shall have terminated or expired, no amounts
under any Term Loan shall remain outstanding, all accrued interest on any Term
Loan and all accrued fees and expenses payable by the Borrower shall have been
paid in full (in each case, subject to compliance with Section 9.05), and all
other amounts payable by the Obligors under the Loan Documents that are due and
unpaid on the date of the notice from Borrower referred to below in this
sentence shall have been paid, then upon written notice from the Borrower to the
Lender, this Agreement shall terminate and upon the delivery of such notice, the
Borrower shall be deemed to have made an MNPI Representation.

SECTION 2.11 [Reserved].

SECTION 2.12 Repayment of Term Loans.

(a) The Borrower shall pay to the Lender, on the dates set forth below, or if
any such date is not a Business Day, on the immediately preceding Business Day
(each such date being called a “Repayment Date”), a principal amount of the Term
Loan (as adjusted from time to time pursuant to Sections 2.13, and 9.05(d) for
any Prepayment Amounts made on or prior to the applicable Repayment Date) equal
to the amount set forth below for such date, together in each case with all
accrued and unpaid interest on the principal amount to be paid to, but
excluding, the date of such payment:

Repayment Date:                     Amount:

First Amortization Date         First Amortization Payment Amount

Second Amortization Date     Second Amortization Payment Amount

 

   22    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(b) The Borrower shall pay to the Lender, on the Maturity Date, or if such date
is not a Business Day, on the immediately preceding Business Day, the entire
unpaid principal amount of all Term Loans then outstanding, together with
accrued and unpaid interest on the principal amount to be paid to, but
excluding, the date of such payment.

(c) All repayments pursuant to this Section 2.12 shall be without premium or
penalty.

SECTION 2.13 No Prepayments. Other than as provided under Section 2.12(a) above,
the Borrower shall not have the right at any time to prepay any principal amount
of any Term Loan, in whole or in part, prior to the Maturity Date, unless all
payments required by Section 9.05 have been paid in full as determined by the
Lender (and to the extent of any asserted claims therefor).

SECTION 2.14 Payments Generally.

(a) The Borrower shall make each payment (including principal of or interest on
any Term Loan or any fees or other amounts) hereunder and under any other Loan
Document not later than 12:00 p.m. (New York City time), on the date when due in
immediately available Dollars, without setoff, defense or counterclaim. Each
such payment (other than any amounts payable to the Lender under Section 2.15 or
any other provision hereof, which shall be paid directly to the Lender), shall
be made to the Lender’s account specified on hereto.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the immediately preceding Business Day (and the computation of the
amount payable on such earlier date shall include amounts attributable to the
period to the original payment date).

SECTION 2.15 Reserve Requirements; Change in Circumstances.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (d) through (f) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement or Term Loans made or held by such Lender, or
any participation therein;

 

   23    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

and the result of which is to increase the cost to any Lender of making, funding
or maintaining any Term Loan, or reduces any amount receivable by any Lender or
any applicable Lending Installation in connection with any Term Loan, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Term Loans held or interest received by
it; then, the Borrower shall pay to such Lender, in accordance with clause
(c) below, that portion of such increased expense incurred or reduction in an
amount received which such Lender determines is attributable to making, funding
and maintaining its Term Loans or its Term Loan Commitment. This covenant shall
survive the termination of this Agreement and the prepayment or repayment of the
Term Loan and all other amounts payable hereunder.

(b) If any Lender determines that any Change in Law affecting such Lender or any
Lending Installation of such Lender, or such Lender’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
any Term Loan Commitment or any Term Loans made or held by, or participations in
any Term Loans held by, such Lender, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy and liquidity), then
the Borrower shall pay to the such Lender, as the case may be, in accordance
with clause (c) below, the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender
determines is attributable to this Agreement, its Term Loans, its obligation to
make any Term Loan hereunder (after taking into account such Lender’s policies
as to capital adequacy and liquidity).

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
clause (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay the applicable Lender
the amount shown as due on any such certificate delivered by it within 15 days
after its receipt of the same.

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided, that the Borrower shall not be under any obligation
to compensate any Lender under clause (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 180
days prior to such request if such Lender knew or could reasonably have been
expected to know of the circumstances giving rise to such increased costs or
reductions and of the fact that such circumstances would result in a claim for
increased compensation by reason of such increased costs or reductions;
provided, further, that the foregoing limitation shall not apply to any
increased costs or reductions arising out of the retroactive application of any
Change in Law within such 180-day period. The protection of this Section 2.15
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

SECTION 2.16 [Reserved].

 

   24    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 2.17 [Reserved].

SECTION 2.18 Taxes.

(a) Any and all payments by or on account of any obligation of any Obligor
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that, if
any Obligor shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.18) the applicable Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Obligor shall timely make such deductions and (iii) such Obligor
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

(b) In addition, without limiting the provisions of the paragraph above, each
Obligor shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

(c) Each Obligor shall jointly and severally indemnify any Lender, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by or on behalf of such Lender on or with respect to
any payment by or on account of any obligation of such Obligor hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.18) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A statement as to the amount of such payment or
liability delivered to the applicable Obligor by such Lender shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Obligor to a Governmental Authority, such Obligor shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Obligor is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Obligor, at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by such
Obligor as will permit such payments to be made without withholding or at a
reduced rate. In addition, each recipient shall deliver to each Obligor at the
time or times prescribed by law and at such time or times reasonably requested
by such Obligor such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Obligor as may be necessary for the
such Obligor to comply with its obligations under FATCA and to determine that
such recipient has complied with such recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

   25    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including by the payment of additional amounts
pursuant to this Section 2.18), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.18 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) if the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

ARTICLE III

Representations and Warranties

To induce the Lender to enter into this Agreement, and to make the Term Loan and
other advances hereunder, each Obligor hereby represents and warrants to the
Lender that:

SECTION 3.01 Incorporation, Formation, Good Standing, and Due Qualification. The
Borrower, each Subsidiary, and each of the Guarantors is (in the case of a
corporation) a corporation duly incorporated or (in the case of a limited
partnership) a limited partnership duly formed or (in the case of a limited
liability company) a limited liability company duly formed, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation or
formation; has the power and authority to own its assets and to transact the
business in which it is now engaged or proposed to be engaged; and is duly
qualified and in good standing under the laws of each other jurisdiction in
which such qualification is required, except where the failure to be so
qualified would not reasonably be expected, in any one case or in the aggregate,
to have a Material Adverse Effect.

SECTION 3.02 Power and Authority. The execution, delivery and performance by the
Borrower and the Guarantors of the Loan Documents to which each is a party have
been duly authorized by all necessary corporate, partnership or limited
liability company action, as the case may be, and do not and will not
(1) require any consent or approval of the stockholders of such corporation,
partners of such partnership or members of such limited liability company

 

   26    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(except such consents as have been obtained as of the Signing Date and remain in
effect as of the Funding Date); (2) contravene such corporation’s charter or
bylaws, such partnership’s partnership agreement or such limited liability
company’s articles or certificate of formation or operating agreement;
(3) violate, in any material respect, any provision of any law, rule, regulation
(including, without limitation, Regulations U and X of the Board of Governors of
the Federal Reserve System), order, writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to such
corporation, partnership or limited liability company; (4) result in a breach of
or constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease, or instrument to which such corporation,
partnership or limited liability company is a party or by which it or its
properties may be bound or affected; (5) result in, or require, the creation or
imposition of any Lien, upon or with respect to any of the properties now owned
or hereafter acquired by such corporation, partnership or limited liability
company, other than Liens securing the Obligations; and (6) cause such
corporation, partnership or limited liability company to be in default, in any
material respect, under any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination, or award or any such indenture, agreement,
lease or instrument.

SECTION 3.03 Legally Enforceable Agreement. This Agreement is, and each of the
other Loan Documents previously delivered or when delivered under this Agreement
are or will be legal, valid, and binding obligations of the Borrower or each
Guarantor, as the case may be, enforceable against the Borrower or each
Guarantor, as the case may be, in accordance with their respective terms, except
to the extent that such enforcement may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally.

SECTION 3.04 Financial Statements. The consolidated balance sheet of the
Borrower and its Subsidiaries as at June 30, 2019, and the consolidated
statements of operations, cash flow and changes to stockholders’ equity of the
Borrower and its Subsidiaries for the period of the fiscal quarter ended
June 30, 2019, are complete and correct and fairly present as at such date the
financial condition of the Borrower and its Subsidiaries and the results of
their operations for the periods covered by such statements, all in accordance
with GAAP consistently applied (subject to the absence of footnotes and year-end
adjustments), and since June 30, 2019, there has been no change or occurrence
that has had a Material Adverse Effect. As of the Effective Date, there are no
liabilities of the Borrower or any Subsidiary, fixed or contingent, which are
material but are not reflected in the financial statements or in the notes
thereto, other than liabilities arising in the ordinary course of business since
June 30, 2019. No information, exhibit, or report furnished by the Borrower to
the Lender in connection with the negotiation of this Agreement, taken together,
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not materially
misleading.

SECTION 3.05 Labor Disputes and Acts of God. Neither the business nor the
properties of the Borrower or any Subsidiary or any Guarantor are affected by
any fire, explosion, accident, strike, lockout, or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance) having, in any one case or in the
aggregate, a Material Adverse Effect. Except to the extent any of the following
would not reasonably be expected to, in any one case or in the aggregate, have a
Material Adverse Effect, (i) the hours worked by and payments made to

 

   27    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, (ii) all payments due from the Borrower
or any Subsidiary, or for which any claim may be made against the Borrower or
any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary and (iii) no making of a Term Loan pursuant to this
Agreement will give rise to any right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which the
Borrower or any Subsidiary is bound.

SECTION 3.06 Other Agreements. Neither the Borrower nor any Significant
Subsidiary nor any Significant Guarantor is a party to any indenture, loan, or
credit agreement, or to any lease or other agreement or instrument or subject to
any charter, corporate or other restriction which could reasonably be expected
to have a Material Adverse Effect. Neither the Borrower nor any Significant
Subsidiary nor any Significant Guarantor is in default in any respect in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument to which it is a party, in
any case where such default could reasonably be expected to have a Material
Adverse Effect.

SECTION 3.07 Litigation. Except as disclosed on or Schedule 3.14, or reflected
in or reserved for in the financial statements referred to in Section 3.04,
there is no pending or, to the knowledge of the Borrower or any Guarantor,
threatened action, suit or proceeding at law or in equity against or affecting
the Borrower or any Significant Subsidiary or any Significant Guarantor or any
business, property or rights of any such Person before any court, governmental
agency, or arbitrator, which would reasonably be expected to have a Material
Adverse Effect.

SECTION 3.08 No Defaults on Outstanding Judgments or Orders. Except for
judgments with respect to which the uninsured liability of the Borrower, each
Significant Subsidiary and each Significant Guarantor does not exceed
$10,000,000 in the aggregate for all such judgments, the Borrower, each
Significant Subsidiary and each Significant Guarantor have satisfied all final,
non-appealable judgments. None of the Borrower, any Significant Subsidiary or
any Significant Guarantor is in default with respect to any judgment, writ,
injunction, decree, ruling or order of any court, arbitrator, or federal, state,
municipal, or other governmental authority, commission, board, bureau, agency,
or instrumentality, domestic or foreign, except for defaults with respect to
(a) any monetary judgment, writ, inunction, decree, ruling or order with respect
to which the uninsured liability of the Borrower, each Significant Subsidiary
and each Significant Guarantor does not exceed $10,000,000 in the aggregate for
all such defaults or (b) any non-monetary judgment, writ, injunction, decree,
ruling or order which would not reasonably be expected, in any one case or in
the aggregate, to have a Material Adverse Effect and which would not constitute
an Event of Default hereunder.

SECTION 3.09 Properties and Liens.

(a) As of the Effective Date, the Borrower, each Guarantor and each other
Subsidiary have good and marketable title to, or valid leasehold interests in,
all of their respective properties and assets, real and personal, including all
of the Mortgaged Properties and the properties and assets and leasehold
interests reflected in the financial statements referred to in

 

   28    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Section 3.04 (other than any properties or assets disposed of in the ordinary
course of business or as otherwise expressly permitted by this Agreement). None
of the properties and assets owned by the Borrower, any Guarantor or any other
Restricted Subsidiary and none of their leasehold interests is subject to any
Lien, except for Permitted Liens.

(b) The Borrower, each Guarantor and each other Subsidiary (i) have complied
with all obligations under all leases to which it is a party and all such leases
are in full force and effect, and (ii) enjoy peaceful and undisturbed possession
under all such leases, in each case except where failure to so comply or to have
such possession would not reasonably be expected to have a Material Adverse
Effect.

(c) No Responsible Officer of the Borrower, any Subsidiary or any Guarantor has
received any notice of, nor has any actual knowledge of, any pending,
contemplated, or threatened condemnation proceeding affecting any material
portion of the Mortgaged Properties or any sale or disposition thereof in lieu
of such condemnation that has not been reported in writing to the Lender.

SECTION 3.10 Subsidiaries and Ownership of Stock. Set forth on Schedule 3.10
hereto is a complete and accurate list, as of the Effective Date, of the
Subsidiaries of the Borrower, showing the jurisdiction of incorporation or
formation of each and showing the percentage of the Borrower’s ownership of the
outstanding stock or partnership interest or membership interest of each
Subsidiary. All of the outstanding Capital Stock of each such corporate
Subsidiary has been validly issued, is fully paid and nonassessable, and, except
as a result of an Internal Reorganization or a transaction permitted by
Section 6.03 or Section 6.06, is owned, directly or indirectly, by the Borrower
free and clear of all Liens. The limited partnership agreement of each such
limited partnership Subsidiary is in full force and effect and has not been
amended or modified, except for such amendments or modifications as are
delivered to the Lender under Section 4.01. As of the Effective Date, each of
the Guarantors is a Wholly-Owned Subsidiary of the Borrower.

SECTION 3.11 ERISA. The Borrower and each Subsidiary and each Guarantor are in
compliance in all material respects with all applicable provisions of ERISA and
the Code. Except to the extent the occurrence of any of the following,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) neither a Reportable Event nor a Prohibited
Transaction has occurred and is continuing with respect to any Plan; (ii) no
notice of intent to terminate a Plan has been filed, nor has any Plan been
terminated; (iii) no circumstances exist which constitute grounds entitling the
PBGC to institute proceedings to terminate, or appoint a trustee to administer,
a Plan, nor has the PBGC instituted any such proceedings; (iv) neither the
Borrower nor any Commonly Controlled Entity has completely or partially
withdrawn from a Multiemployer Plan under circumstances that could subject the
Borrower or any Subsidiary to withdrawal liabilities; (v) the Borrower and each
Commonly Controlled Entity have met their minimum funding requirements under
ERISA with respect to all of their Plans and the present value of all vested
benefits under each Plan does not exceed the fair market value of all Plan
assets allocable to such benefits, as determined on the most recent valuation
date of the Plan and in accordance with the provisions of ERISA; and
(vi) neither the Borrower nor any Commonly Controlled Entity has incurred any
liability to the PBGC under ERISA.

 

   29    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 3.12 Operation of Business. The Borrower, each Subsidiary and each
Guarantor possess all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct their respective
businesses substantially as now conducted and as presently proposed to be
conducted and the Borrower and each of its Subsidiaries and each Guarantor are
not in violation of any valid rights of others with respect to any of the
foregoing, in each case where the failure to possess such licenses, permits,
franchises, patents, copyrights, trademarks, trade names or rights thereto or
the violation of the valid rights of others with respect thereto could
reasonably be expected to, in any one case or in the aggregate, have a Material
Adverse Effect.

SECTION 3.13 Taxes. All federal and state income tax liabilities or income tax
obligations, and all other material income tax liabilities or material income
tax obligations, of the Borrower, each Subsidiary and each Guarantor have been
timely paid or have been accrued by or reserved for by the Borrower, except
those which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves have been set aside. All federal and
state income tax returns and other material tax returns required to be filed by
the Borrower, each Subsidiary and each Guarantor have been timely filed, and
such tax returns, taken as a whole, are complete and correct in all material
respects. The Borrower constitutes the parent of an affiliated group of
corporations for purposes of filing a consolidated United States federal income
tax return.

SECTION 3.14 Laws; Environment. Except as disclosed on Schedule 3.14 hereto or
except where failure to comply with or satisfy any of the following would not
reasonably be expected to, in any one case or in the aggregate, have a Material
Adverse Effect: (a) the Borrower, each Subsidiary and each Guarantor have duly
complied, and their businesses, operations, assets, equipment, property,
leaseholds, or other facilities are in compliance, in all respects, with the
provisions of all federal, state, and local statutes, laws, codes, and
ordinances and all rules and regulations promulgated thereunder (including
without limitation those relating to the environment, health and safety); (b)
the Borrower, each Subsidiary and each Guarantor have been issued and will
maintain all required federal, state, and local permits, licenses, certificates,
and approvals relating to (1) air emissions; (2) discharges to surface water or
groundwater; (3) noise emissions; (4) solid or liquid waste disposal; (5) the
use, generation, storage, transportation, or disposal of toxic or hazardous
substances or hazardous wastes (intended hereby and hereafter to include any and
all such materials listed in any federal, state, or local law, code, or
ordinance and all rules and regulations promulgated thereunder as hazardous); or
(6) other environmental, health or safety matters; (c) no Responsible Officer of
the Borrower, any Subsidiary or any Guarantor has received notice of, or has
knowledge of any violations of any federal, state, or local environmental,
health, or safety laws, codes or ordinances or any rules or regulations
promulgated thereunder with respect to its businesses, operations, assets,
equipment, property, leaseholds, or other facilities; (d) except in accordance
with a valid governmental permit, license, certificate or approval, there has
been no emission, spill, release, or discharge into or upon (1) the air;
(2) soils, or any improvements located thereon; (3) surface water or
groundwater; or (4) the sewer, septic system or waste treatment, storage or
disposal system servicing the premises, of any toxic or hazardous substances or
hazardous wastes at or from the premises, in each case related to the premises
of the Borrower, each Subsidiary and each Guarantor; and accordingly the
premises of the Borrower, each Subsidiary and each Guarantor have not been
adversely affected, in any respect, by any toxic or hazardous substances

 

   30    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

or wastes; (e) there has been no complaint, order, directive, claim, citation,
or notice by any governmental authority or any person or entity and, to the
knowledge of the Borrower, any Subsidiary or any Guarantor, none is threatened,
with respect to violations of law or damages by reason of Borrower’s or any
Subsidiary’s (1) air emissions; (2) spills, releases, or discharges to soils or
improvements located thereon, surface water, groundwater or the sewer, septic
system or waste treatment, storage or disposal systems servicing the premises;
(3) noise emissions; (4) solid or liquid waste disposal at any location;
(5) use, generation, storage, transportation, or disposal of toxic or hazardous
substances or hazardous waste at any location; or (6) other environmental,
health or safety matters affecting the Borrower, any Subsidiary or any Guarantor
or its business, operations, assets, equipment, property, leaseholds, or other
facilities; and (f) neither the Borrower nor any Subsidiary nor any Guarantor
has any indebtedness, obligation, or liability, absolute or contingent, matured
or not matured, with respect to the storage, treatment, cleanup, or disposal of
any solid wastes, hazardous wastes, or other toxic or hazardous substances
(including without limitation any such indebtedness, obligation, or liability
with respect to any current regulation, law, or statute regarding such storage,
treatment, cleanup, or disposal).

SECTION 3.15 Investment Company Act. Neither the Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.16 OFAC; Foreign Corrupt Practices Act; USA Patriot Act.

(a) None of the Borrower, the Guarantors or their respective subsidiaries,
directors or officers nor, to the knowledge of any Responsible Officer of any of
them, any agent, employee or other person acting, directly or indirectly, on
behalf of any of the foregoing, is (or will be) a person with whom, to the
knowledge of such Responsible Officer, the Lender is restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and, to the
knowledge of such Responsible Officer, is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons. In
addition, the Borrower hereby agrees to provide to the Lender with any
additional information that the Lender deems necessary from time to time in
order to ensure compliance with all applicable laws concerning money laundering
and similar activities.

(b) None of the Borrower, the Guarantors or their respective subsidiaries,
directors or officers nor, to the knowledge of any Responsible Officer of any of
them, any of their respective Affiliates or any agent, employee or other person
acting, directly or indirectly, on behalf of any of the foregoing, is in
violation of any Requirements of Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the USA
Patriot Act.

 

   31    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(c) None of the Borrower, the Guarantors or their respective subsidiaries,
directors or officers nor, to the knowledge of any Responsible Officer of any of
them, any agent, broker, employee or other person acting, directly or
indirectly, on behalf of any of the foregoing, in any capacity in connection
with any Term Loan (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in Section 3.16(a), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(d) None of the Borrower, the Guarantors or their respective subsidiaries,
directors or officers nor, to the knowledge of any Responsible Officer of any of
them, any agent, employee or other person acting, directly or indirectly, on
behalf of any of the foregoing, has, in the course of its actions for, or on
behalf of, the Borrower or the Guarantors, directly or indirectly, offered,
paid, authorized, or ratified any bribe, kickback, or other similar payment in
violation of any applicable law, including, without limitation, the U.S. Foreign
Corrupt Practices Act of 1977, any federal or state law prohibiting bribery of
public officials, any laws prohibiting commercial bribery, or any other
anti-corruption law in any jurisdiction where the Borrower or any of its
Subsidiaries do business.

SECTION 3.17 Accuracy of Information. The representations and warranties by the
Borrower or any Guarantor contained herein or in any other Loan Document or made
hereunder or in any other Loan Document and the certificates, schedules,
exhibits, reports or other documents provided or to be provided by the Borrower
or any Guarantor in connection with the transactions contemplated hereby or
thereby (including, without limitation, the negotiation of and compliance with
the Loan Documents), when taken as a whole, do not contain and will not contain
a misstatement of a material fact or omit to state a material fact required to
be stated therein in order to make the statements contained therein, in the
light of the circumstances under which made, not materially misleading at the
time such statements were made or are deemed made.

SECTION 3.18 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the making of any Term Loan pursuant to
this Agreement, except for such as have been made or obtained and are in full
force and effect.

SECTION 3.19 Insurance. The insurance information furnished to the Lender
includes a true, complete and correct description of all insurance maintained by
the Borrower or by the Borrower for its Subsidiaries as of the Effective Date.
As of such date, such insurance is in full force and effect and all premiums
then due and payable have been duly paid. The Borrower and its Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are
customary under industry practice.

SECTION 3.20 Solvency. Immediately after giving effect to the consummation of
the transactions contemplated by the Borrower to occur on the Effective Date and
on the Funding Date (including the making of the Term Loan on the Funding Date),
and giving effect to the application of the proceeds of the Term Loan, (a) the
fair value of the assets of the Borrower and its Subsidiaries, taken as a whole,
at a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the properties
of the

 

   32    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Borrower and its Subsidiaries, taken as a whole, will be greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower and its Subsidiaries,
taken as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) the Borrower and its Subsidiaries, taken as a whole, will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are now proposed to be
conducted following the Effective Date and the Funding Date.

SECTION 3.21 Intellectual Property. The Borrower and each Subsidiary owns or is
licensed to use, free and clear of all Liens (other than Permitted Liens), all
patents and patent applications, trademarks, trade names, service marks,
copyrights, domain names and applications for registration thereof, and
technology, trade secrets, proprietary information, inventions, know-how and
processes, in each case necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.22 Margin Stock. None of the Borrower or its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing, buying or carrying Margin Stock.

SECTION 3.23 Non-EEA Financial Institution Status. None of Borrower or any of
its Subsidiaries is an EEA Financial Institution.

ARTICLE IV

Conditions to Making the Term Loan

This Agreement shall become effective as provided in Section 9.03.
Notwithstanding the foregoing, the Lender’s obligation to make the Term Loan is
subject to the satisfaction of the following conditions (any or all of which may
be waived by the Lender in its sole discretion):

SECTION 4.01 Effectiveness of this Agreement. The occurrence of the Effective
Date shall be subject to the satisfaction of the following conditions:

(a) This Agreement shall have been duly executed and delivered by the Borrower,
each Guarantor, and the Lender.

(b) The representations and warranties of each Obligor set forth in Article III
hereof and in each other Loan Document shall be true and correct in all material
respects on and as of the Effective Date, with the same effect as though made on
and as of such date (or, to the extent that any such representations and
warranties are already qualified as to “materiality”, “Material Adverse Effect”
or words of similar effect, such representations and warranties shall be true
and correct in all respects), except to the extent that any such representation
or warranty expressly relates to an earlier date, in which case such
representation or warranty shall have been true in all material respects (or, to
the extent already qualified as to “materiality”, “Material Adverse Effect” or
words of similar effect, true and correct in all respects) as of such earlier
date.

 

   33    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(c) Both immediately prior to, and after giving effect to the occurrence of the
Effective Date, no Default or Event of Default shall have occurred and be
continuing.

(d) The Lender shall have received a favorable legal opinion of (i) Keith L.
Belknap, general counsel of the Borrower and (ii) King & Spalding LLP, outside
counsel for the Obligors, each dated the Effective Date, addressed to the
Lender, and in a form and substance reasonably satisfactory to the Lender.

(e) The Lender shall have received, in form and substance reasonably
satisfactory to the Lender, (i) a copy of the certificate or articles of
incorporation (or equivalent), including all amendments thereto, of each
Obligor, certified by the Secretary of State of such Obligor’s state of
incorporation or formation, and a certificate as to the good standing of each
Obligor as of a recent date, from each such Secretary of State; (ii) a
certificate of the Secretary, Assistant Secretary or Financial Officer of each
Obligor dated the Effective Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws (or equivalent) of such Obligor, as in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Obligor, authorizing the execution, delivery and performance of the Loan
Documents to which such Obligor is a party and, in the case of the Borrower, the
borrowings of the Term Loan hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation (or equivalent) of such Obligor have
not been amended since the date of the last amendment thereto delivered pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Obligor, as applicable; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other customary closing documents and
instruments as the Lender may reasonably request at least two Business Days
prior to the Effective Date.

(f) The Lender shall have received a certificate, in form and substance
reasonably satisfactory to the Lender, dated the Effective Date and signed by a
Financial Officer of the Borrower, confirming compliance with the conditions
precedent set forth in clauses (b) and (c) of this Section 4.01.

(g) The Lender shall have received the financial statements and auditors’ report
referred to in Section 3.04, none of which shall demonstrate a material adverse
change in the financial condition of the Borrower from (and shall not otherwise
be materially inconsistent with) the financial statements previously provided to
the Lender.

 

   34    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(h) The Lender shall have received all fees and other amounts due and payable on
or prior to the Effective Date, including, to the extent previously invoiced,
reimbursement or payment of all out-of-pocket expenses (including expenses of
counsel to the Lender) required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.

(i) The Lender shall have received a certificate from the chief financial
officer of the Borrower, in form and substance reasonably satisfactory to the
Lender, dated as of the Effective Date, certifying that, after giving effect to
the consummation of the transactions contemplated by the Borrower to occur on
the Effective Date and on the Funding Date (including the making of the Term
Loan on the Funding Date), and giving effect to the application of the proceeds
of the Term Loan, (a) the fair value of the assets of the Borrower and its
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the properties of the Borrower and its Subsidiaries, taken as
a whole, will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, taken as a whole, will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Borrower and
its Subsidiaries, taken as a whole, will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are now proposed to be conducted following the
Effective Date and the Funding Date.

(j) All requisite Governmental Authorities and third parties shall have approved
or consented to the Loan Documents and the other transactions contemplated
hereby to the extent required, all applicable appeal periods shall have expired
and there shall not be any pending or threatened litigation, governmental,
administrative or judicial action that could reasonably be expected to restrain
or prevent the execution, delivery and performance of the Loan Documents or the
other transactions contemplated hereby.

(k) The Lender shall have received, at least three Business Days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

(l) At least three Business Days prior to the requested date of the Effective
Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation it shall deliver a Beneficial Ownership
Certification to the Lender.

(m) The Lender shall have received from the Borrower a Borrowing Request and
Acceptance, specifying the terms of the desired Term Loan and the requested
Funding Date, duly completed, executed and delivered by the Borrower, and
otherwise delivered in accordance with the requirements of Section 2.04 hereof.

 

   35    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 4.02 Making of the Term Loan. The occurrence of the Funding Date, and
the making of the Term Loan by the Lender, shall be subject to the satisfaction
of the following conditions as of the Funding Date:

(a) The representations and warranties of each Obligor set forth in Article III
hereof and in each other Loan Document shall be true and correct in all material
respects on and as of the Funding Date, both immediately prior to and after
giving effect to the making of the Term Loan and the consummation of the other
transactions to be undertaken by the Borrower on such date, with the same effect
as though made on and as of such date (or, to the extent that any such
representations and warranties are already qualified as to “materiality”,
“Material Adverse Effect” or words of similar effect, such representations and
warranties shall be true and correct in all respects), except to the extent that
any such representation or warranty expressly relates to an earlier date, in
which case such representation or warranty shall have been true in all material
respects (or, to the extent already qualified as to “materiality”, “Material
Adverse Effect” or words of similar effect, true and correct in all respects) as
of such earlier date.

(b) Both immediately prior to, and after giving effect to, the making of the
Term Loan and the consummation of the other transactions to be undertaken by the
Borrower on such date, no Default or Event of Default shall have occurred and be
continuing.

(c) The Lender shall have received a certificate, in substantially the same form
as previously delivered under Section 4.01(f) above, dated the Funding Date and
signed by a Financial Officer of the Borrower, confirming compliance with the
conditions precedent set forth in clauses (a) and (b) of this Section 4.02.

(d) The Borrower shall have received from the Lender the Borrowing Request and
Acceptance it previously delivered to the Lender, duly completed, executed and
delivered by the Lender, and in accordance with Section 2.04 hereof.

ARTICLE V

Affirmative Covenants

Each Obligor covenants and agrees with the Lender that so long as this Agreement
shall remain in effect, and until the principal of and all interest on any Term
Loans, and all fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full, such Obligor shall, and, to the extent
required below, shall cause its respective Subsidiaries to, comply with the
following covenants:

SECTION 5.01 Maintenance of Existence. (a) Preserve and maintain, and cause each
Subsidiary to preserve and maintain (except for a Subsidiary that ceases to
maintain its existence solely as a result of an Internal Reorganization) its
corporate, limited partnership or limited liability company existence and good
standing in the jurisdiction of its incorporation or formation, and (b) qualify
and remain qualified to transact business in each jurisdiction in which such
qualification is required except where the failure to so qualify to transact
business would not reasonably be expected to have a Material Adverse Effect.

 

   36    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 5.02 Maintenance of Records. Keep and cause each Subsidiary to keep,
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Borrower and its Subsidiaries.

SECTION 5.03 Maintenance of Properties. Maintain, keep, and preserve, and cause
each Subsidiary to maintain, keep, and preserve, all of its material properties
(tangible and intangible, real and personal, and including, without limitation,
the Mortgaged Properties) necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear and
casualty excepted.

SECTION 5.04 Conduct of Business. Do or cause to be done all things necessary to
obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of the business of the Borrower or any
Subsidiary.

SECTION 5.05 Maintenance of Insurance. Maintain, and cause each Subsidiary to
maintain, insurance with financially sound reputable insurance companies or
associations (or, in the case of insurance for construction warranties and
builder default protection for buyers of Housing Units from the Borrower or any
of its Subsidiaries or UHIC) in such amounts and covering such risks as are
customarily carried by companies engaged in the same or a similar business and
similarly situated, which insurance may provide for reasonable deductibility
from coverage thereof.

SECTION 5.06 Compliance with Laws. Comply, and cause each Subsidiary to comply,
in all material respects with all applicable laws, rules, regulations, and
orders, the noncompliance with which would reasonably be expected to, in any one
case or in the aggregate, have a Material Adverse Effect, and such compliance to
include, without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property, other
than any such taxes, assessments and charges being contested by the Borrower or
such Subsidiary, as applicable, in good faith; and with respect to the matters
disclosed on Schedule 3.14, implement prudent measures to achieve compliance
with all relevant laws and regulations within a reasonable time and in
accordance with requirements negotiated with applicable regulatory agencies.

SECTION 5.07 Right of Inspection. At any reasonable time and from time to time,
permit the Lender or any of its agents, representatives or independent
contractors to examine and make copies of and abstracts from the records and
books of account of, and visit the properties of, the Borrower and any
Subsidiary, and to discuss the affairs, finances, and accounts of the Borrower
and any Subsidiary with any of their respective officers and directors and the
Borrower’s independent accountants.

SECTION 5.08 Reporting Requirements. Furnish to the Lender:

(a) Quarterly financial statements. As soon as available and in any event within
fifty (50) days after the end of each of the first three quarters of each fiscal
year of the Borrower, an unaudited condensed consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such quarter, unaudited condensed
consolidated statements of operations and cash flow of the Borrower and its
Subsidiaries for the period commencing at the

 

   37    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

end of the previous fiscal year and ending with the end of such quarter, and
unaudited condensed consolidated statements of changes in stockholders’ equity
of the Borrower and its Subsidiaries for the portion of the fiscal year ended
with the last day of such quarter along with management’s discussion and
analysis of the financial condition and results of operations for such fiscal
quarter, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the previous fiscal year and
all prepared in accordance with GAAP consistently applied and certified by the
chief financial officer of the Borrower (subject to year-end adjustments); the
timely filing by the Borrower of the Borrower’s quarterly 10-Q report with the
Securities and Exchange Commission shall satisfy the foregoing requirements.

(b) Annual financial statements. As soon as available and in any event within
ninety-five (95) days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year, consolidated statements of operations and cash flow of the
Borrower and its Subsidiaries for such fiscal year, and consolidated statements
of changes in stockholders’ equity of the Borrower and its Subsidiaries for such
fiscal year along with management’s discussion and analysis of the financial
condition and results of operations for such fiscal year, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the prior fiscal year and all prepared in
accordance with GAAP consistently applied and accompanied by an opinion thereon
acceptable to the Lender by Deloitte & Touche or other independent accountants
selected by the Borrower and acceptable to the Lender; the timely filing by the
Borrower of the Borrower’s annual 10-K report with the Securities and Exchange
Commission shall satisfy the foregoing requirements.

(c) Budget. Within fifty (50) days after the beginning of each fiscal year of
the Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) broken down by
quarter and, promptly when available, any significant revisions of such budget.

(d) Management letters. Promptly upon receipt thereof, copies of any reports or
“management letters” submitted to the Borrower or any Subsidiary by independent
certified public accountants in connection with examination of the financial
statements of the Borrower or any Subsidiary made by such accountants and the
management’s response thereto (subject to any applicable privileges with respect
to such documents).

(e) Quarterly compliance certificate. Within fifty (50) days after the end of
each of the first three quarters, and within ninety-five (95) days after the end
of each fourth quarter, of each fiscal year of the Borrower, a compliance
certificate of the President or a Financial Officer of the Borrower certifying
that, to the best of such officer’s knowledge, no Default or Event of Default
has occurred and is continuing, or if a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof and the action which is
proposed to be taken with respect thereto.

 

   38    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(f) Notice of litigation. Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any court or governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
affecting the Borrower or any Subsidiary which could reasonably be expected to
result in a judgment against the Borrower or such Subsidiary in excess of
$10,000,000 (to the extent not covered by insurance) or could reasonably be
expected to have a Material Adverse Effect.

(g) Notice of Defaults and Events of Default. As soon as possible and in any
event within ten (10) days after the occurrence of each Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action which is proposed to be taken by the Borrower with
respect thereto.

(h) ERISA reports. As soon as possible, and in any event within thirty (30) days
after any Responsible Officer of the Borrower or any Subsidiary knows or has
reason to know that any circumstances exist that constitute grounds entitling
the PBGC to institute proceedings to terminate a Plan subject to ERISA with
respect to the Borrower or any Commonly Controlled Entity, and promptly but in
any event within two (2) Business Days of receipt by the Borrower or any
Commonly Controlled Entity of notice that the PBGC intends to terminate a Plan
or appoint a trustee to administer the same, and promptly but in any event
within five (5) Business Days of the receipt of notice concerning the imposition
of withdrawal liability in excess of $500,000 with respect to the Borrower or
any Commonly Controlled Entity, the Borrower will deliver to each Lender a
certificate of the chief financial officer of the Borrower setting forth all
relevant details and the action which the Borrower proposes to take with respect
thereto.

(i) Proxy statements, etc. Promptly after the sending or filing thereof, copies
of all proxy statements, financial statements, and reports which the Borrower or
any Subsidiary sends to its stockholders, and copies of all regular, periodic,
and special reports, and all registration statements which the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any governmental
authority which may be substituted therefor, or with any national securities
exchange; the timely filing by the Borrower of any of the foregoing items with
the Securities and Exchange Commission shall satisfy the foregoing requirements.

(j) Materially adverse developments. Prompt written notice of any development
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

(k) KYC Documentation. Promptly after the request by the Lender, all
documentation and other information that the Lender reasonably requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(l) Change of Control; Reorganization. Upon obtaining knowledge thereof,
promptly provide the Lender with (i) written notice of any actual or expected
Change of Control, (ii) the circumstances and relevant facts regarding such
Change of Control (including the information with respect to pro forma
historical income, cash flow and capitalization, each after giving effect to
such Change of Control), and (iii) such additional information and documents
regarding such Change of Control as may be reasonably requested by the Lender.

 

   39    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(m) Succession Events. Promptly upon obtaining knowledge of any event or
transaction, or the negotiation of, or preparation for, any event or
transaction, the consummation of which could constitute a Succession Event with
respect to the Borrower (any such event or transaction being a “Pending
Succession Event”), written notice of such Pending Succession Event (or the
negotiation of, or preparation for such Pending Succession Event, as the case
may be), including (i) the proposed, scheduled or announced consummation date
for such Pending Succession Event, (ii) a reasonably detailed description of
such Pending Succession Event, and (iii) a request for the consent of the Lender
to such Pending Succession Event.

(n) General information. Such other information respecting the condition or
operations, financial or otherwise, of the Borrower or any Subsidiary as the
Lender may from time to time reasonably request.

SECTION 5.09 Environment. Be and remain, and cause each Subsidiary to be and
remain, in compliance with the provisions of all federal, state, and local
environmental, health, and safety laws, codes and ordinances, and all rules and
regulations issued thereunder, except where the failure to so comply would not
reasonably be expected to, in any one case or in the aggregate, have a Material
Adverse Effect; with respect to matters disclosed on Schedule 3.14, implement
prudent measures to achieve compliance with all relevant laws and regulations
within a reasonable time and in accordance with requirements negotiated with
applicable regulatory agencies; notify the Lender promptly of any notice of a
hazardous discharge or environmental complaint received from any governmental
agency or any other party; notify the Lender promptly of any hazardous discharge
from or affecting its premises if (i) the storage, treatment or cleanup of such
hazardous discharge (all in accordance with applicable laws and regulations) or
(ii) the diminution in the value of the assets affected by such hazardous
discharge, is reasonably expected to exceed $500,000; promptly use its
commercially reasonable efforts to contain and remove the same, in compliance
with all applicable laws; promptly pay any fine or penalty assessed in
connection therewith; permit the Lender to inspect the premises, to conduct
tests thereon, and to inspect all books, correspondence, and records pertaining
thereto; and at the Lender’s request, and at the Borrower’s expense, provide a
report of a qualified environmental engineer, reasonably satisfactory in scope,
form, and content to the Lender, and such other and further assurances
reasonably satisfactory to the Lender that the condition has been corrected.

SECTION 5.10 Use of Proceeds. Use the proceeds of any Term Loan only for the
purposes specified in the introductory statement to this Agreement.

SECTION 5.11 Ranking of Obligations. Ensure that at all times its Obligations
under the Loan Documents shall be and constitute unconditional general
obligations of such Obligor party thereto ranking at least pari passu with all
its other unsecured Indebtedness.

SECTION 5.12 Taxes. Pay and cause each Subsidiary to pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside.

 

   40    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 5.13 New Guarantors. Within five (5) Business Days after any Person
becoming (or being designated) a guarantor under either (x) the Existing Credit
Agreement (as the same may be amended, restated, supplemented or otherwise
modified from time to time) or (y) a document evidencing any Reference
Indebtedness, cause such Person to (i) execute and deliver to the Lender a
supplemental guaranty pursuant to Section 8.11, and (ii) deliver or cause to be
delivered an opinion of counsel, certified copies of resolutions, articles of
incorporation or other formation documents, incumbency certificates and other
documents with respect to such Person and its guaranty substantially similar to
the documents delivered pursuant to Section 4.01 with respect to the Guarantors,
all of which shall be reasonably satisfactory to the Lender in form and
substance.

SECTION 5.14 Maintenance of Ratings. Use commercially reasonable efforts to
maintain a public corporate family rating from Moody’s with respect to the
Borrower.

SECTION 5.15 Further Assurances. Each Obligor will cooperate with the Lender and
execute such further instruments and documents as the Lender shall reasonably
request to carry out to their satisfaction the transactions contemplated by this
Agreement and the other Loan Documents.

SECTION 5.16 Succession Events. If the Borrower shall not have received from the
Lender the written consent of the Lender to any Pending Succession Event on or
prior to the later of (a) the 10th Business Day following the public
announcement or other publication of such Pending Succession Event, and (b) the
105th day prior to the earliest date proposed, scheduled or announced for the
consummation of such Pending Succession Event, then the Borrower shall promptly,
at its sole cost and expense (in accordance with Section 9.05), if any Term Loan
has been made, prepay in full all Term Loans then outstanding, and pay all other
amounts owing in connection therewith under this Agreement, including amounts
owing pursuant to Section 9.05 hereof, and otherwise terminate this Agreement
and all of the other Loan Documents in accordance with their respective terms;
provided, that such prepayment of all Term Loans, and such termination of this
Agreement and the other Loan Documents, shall be completed on or before the
later of (A) the 25th Business Day following such public announcement or other
publication and (B) the 95th day prior to the earliest date proposed, scheduled
or announced for the consummation of such Pending Succession Event; provided,
further, that if such later date shall be less than 15 Business Days prior to
the earliest date proposed, scheduled or announced for the consummation of such
Pending Succession Event, then notwithstanding the preceding proviso, the
prepayment of all Term Loans, and the termination of this Agreement and the
other Loan Documents, shall be completed on or before such 15th Business Days
prior to the earliest date proposed, scheduled or announced for the consummation
of such Pending Succession Event.

SECTION 5.17 Public Disclosure of Defaults. Within four Business Days following
a request by the Lender, the Borrower shall make a public disclosure of the
occurrence of (x) any Borrower Bankruptcy or (y) any Borrower Indebtedness
Failure to Pay in respect of amounts owed under this Agreement (each such
default, a “Specified Default”), in each case such that there is “Publicly
Available Information” (as defined in the Credit Definitions) with respect to
such event (with references therein to the “Reference Entity” being deemed to be
the Borrower, with references therein to a “Credit Event” being deemed to be an
event described in either clause (x) or (y) above, and without the need for any
“Credit Event Notice” (as defined in the Credit Definitions)).

 

   41    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Each Obligor covenants and agrees with the Lender that, so long as this
Agreement shall remain in effect, and until the principal of and all interest on
any Term Loans, all fees and all other expenses or amounts payable under any
Loan Document shall have been paid in full, such Obligor shall not, and, to the
extent required below, shall cause its respective Subsidiaries not to:

SECTION 6.01 Liens. Create, incur, assume, or suffer to exist, or permit any
Restricted Subsidiary to create, incur, assume, or suffer to exist, any Lien,
upon or with respect to any of its properties, now owned or hereafter acquired,
except the following:

(a) Liens for taxes or assessments or other government charges or levies (x) if
not yet past due or which remain payable without penalty or (y) which are being
contested in good faith by appropriate proceedings and for which appropriate
reserves are maintained;

(b) Liens imposed by law, such as mechanics’, materialmen’s, landlords’,
warehousemen’s, customs authorities’ and carriers’ Liens, and other similar
Liens, securing obligations incurred in the ordinary course of business which
are not yet delinquent or which are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established;

(c) Liens under workers’ compensation, unemployment insurance, Social Security,
or similar legislation (other than Liens imposed by ERISA);

(d) Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), public or statutory
obligations, surety, stay, appeal, indemnity, performance, or other similar
bonds, or other similar obligations arising in the ordinary course of business;

(e) judgment, attachment and other similar Liens arising in connection with any
court proceeding, provided (a) the execution or other enforcement of such Liens
is effectively stayed and the claims secured thereby are being actively
contested in good faith and by appropriate proceedings or (b) such Liens do not
otherwise secure amounts exceeding $25,000,000 in the aggregate;

(f) easements, rights-of-way, restrictions (including zoning, building and land
use restrictions), restrictive covenants, conditions and condominium regimes
(including, without limitation, any Lien rights granted pursuant to any recorded
declaration of covenants, conditions, restrictions or condominium regime to any
property owners’ association or similar Person that has authority to impose and
collect dues or assessments), minor irregularities in title and other similar
encumbrances which, in the aggregate, do not materially interfere with the
occupation, use, and enjoyment by the Borrower or any Restricted Subsidiary of
the property or assets encumbered thereby in the ordinary course of business or
materially impair the value of the property subject thereto;

 

   42    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(g) Liens securing payment obligations as described in Section 6.02(k), provided
that such Liens extend only to the land or lots to which such payment
obligations relate and the proceeds thereof;

(h) rights of repurchase and/or rights of first refusal in favor of sellers of
any Real Property;

(i) leases or subleases granted to others not materially interfering with the
ordinary course of business of the Borrower and its Restricted Subsidiaries or
the use of the Real Property to which they relate;

(j) Liens securing Indebtedness permitted under clause (d), (e), (f) or (j) of
Section 6.02;

(k) Liens securing letter of credit obligations and loans to the extent such
Liens are limited to property not constituting Collateral (as defined in the
Existing Credit Agreement);

(l) Liens created pursuant to the Security Documents (as defined in the Existing
Credit Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time) and Liens securing Indebtedness under the
Second Lien Notes, or any Refinancing Indebtedness in respect thereof;

(m) Liens securing Indebtedness (including the Second Lien Notes and any
Exchange Notes in respect thereof, and any guarantees in respect thereof, and
together with any Refinancing Indebtedness in respect of the Indebtedness
described in this clause (m)) in an amount not to exceed the greater of (i)
$700,000,000 and (ii) 40% of Consolidated Tangible Assets (as defined in the
Existing Credit Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time), in each case less the amount of the
Aggregate Commitments (as defined in the Existing Credit Agreement as the same
may be amended, restated, supplemented or otherwise modified from time to time);

(n) any interest in or title of a lessor or sublessor to property subject to
(i) any Capital Lease otherwise permitted by this Agreement and (ii) any other
lease or sublease or any UCC financing statement filed in respect thereof;

(o) other Liens existing on the date of this Agreement and set forth on Schedule
6.01 to the Existing Credit Agreement;

(p) any option, contract or other agreement to sell any property or asset, to
the extent limited to such property or asset, provided such sale is not
otherwise prohibited by this Agreement;

 

   43    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(q) Liens permitted under Section 6.01(17) of the Existing Credit Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time or any successor provision;

(r) any right of a lender or lenders to which the Borrower or a Restricted
Subsidiary may be indebted to offset against, or appropriate and apply to the
payment of, such Indebtedness any and all balances, credits, deposits, accounts
or monies of the Borrower or a Restricted Subsidiary with or held by such lender
or lenders;

(s) Liens encumbering customary initial deposits and margin deposits, and other
Liens that are customary in the Borrower’s industry and incurred in the ordinary
course of business securing any obligations or liabilities arising under
interest and currency exchange rate swap agreements, forward contracts, options,
futures contracts, futures options or similar hedging agreements or arrangements
designed to protect the Borrower or any of its Restricted Subsidiaries from
fluctuations in interest rates, currency exchange rates, or the price of
commodities;

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(u) Liens on property acquired by the Borrower or a Restricted Subsidiary and
Liens on property of a Person existing at the time such Person is merged with or
into or consolidated with the Borrower or any Restricted Subsidiary or becomes a
Restricted Subsidiary; provided that in each case such Liens (A) were in
existence prior to the contemplation of such acquisition, merger or
consolidation, (B) do not extend to any asset other than those of the Person
merged with or into or consolidated with the Borrower or the Restricted
Subsidiary or the property acquired by the Borrower or the Restricted Subsidiary
and (C) secure only those obligations which they secured on the date of such
merger or consolidation or designation as a Restricted Subsidiary and any
Refinancing Indebtedness in respect of such obligations;

(v) Liens replacing any of the Liens described in clauses (j), (o) and
(u) above; provided that (A) the principal amount of the Indebtedness secured by
such Liens shall not be increased (except to the extent of reasonable premiums
or other payments required to be paid in connection with the repayment of the
previously secured Indebtedness or incurrence of related Refinancing
Indebtedness and expenses incurred in connection therewith) and (B) the new
Liens shall be limited to the property or part thereof which secured the Lien so
replaced or property substituted therefor as a result of the destruction,
condemnation or damage of such property;

(w) other Liens securing obligations or liabilities not prohibited by this
Agreement in an aggregate amount not to exceed $20,000,000; and

(x) Liens on cash collateral accounts (and on all assets held therein) in favor
of Credit Suisse International or Credit Suisse AG, as issuer of any letter of
credit issued by Credit Suisse International or Credit Suisse AG (or any of
their branches or affiliates) for the account of the Borrower, in each case
pursuant to the terms of any reimbursement agreement or credit agreement related
thereto.

 

   44    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 6.02 Indebtedness. Create, incur, assume or suffer to exist, or permit
any Restricted Subsidiary to create, incur, assume or suffer to exist, any
Indebtedness, except for:

(a) Indebtedness created under the Existing Credit Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time) and
under the other Loan Documents (as defined in the Existing Credit Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time);

(b) the Senior Notes, together with any Exchange Notes issued with respect to
any such Senior Notes, and any other outstanding Indebtedness described on
Schedule 6.01

EXISTING LIENS

Matters described in the following reports as filed by the Borrower with the
Securities and Exchange Commission:

(1) Report on Form 10-Q for the fiscal quarter ended June 30, 2019, filed on
August 1, 2019 (Part I, Item 1, Notes to Condensed Consolidated Financial
Statements, Note (7), “Borrowings”).

 

   45    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(c) Schedule 6.02;

(d) Non-Recourse Indebtedness;

(e) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
Capital Leases or otherwise incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement, (ii) the aggregate principal amount of Indebtedness
permitted by this clause (e) shall not exceed $50,000,000 at any time
outstanding and (iii) any Liens securing such Indebtedness extend only to the
assets financed by such Indebtedness and the proceeds thereof;

(f) Indebtedness secured by cash or Cash Equivalents (a) in respect of letters
of credit in an aggregate face amount not to exceed $100,000,000 and (b) in
respect of loans incurred as a means of preserving refinancing capacity under
the Senior Notes and the Existing Credit Agreement, the proceeds of which are
used to repay, repurchase or redeem, or to replenish cash previously used to
repay, purchase or redeem, any of the Senior Notes or any Refinancing
Indebtedness in respect thereof;

(g) Indebtedness under any deposits made in the ordinary course of business to
secure performance of tenders, bids, leases, statutory obligations, surety and
appeal bonds, progress payments, government contracts and other obligations of
like nature (exclusive of the obligation for the payment of borrowed money);

(h) Indebtedness of the Borrower or any Guarantor arising from its guarantee of
Indebtedness of the Borrower or any Restricted Subsidiary, in each case to the
extent such guaranteed Indebtedness is otherwise permitted under this Agreement
(other than Non-Recourse Indebtedness);

(i) (i) Indebtedness of a Restricted Subsidiary owing to the Borrower or any
Guarantor that is both a Wholly-Owned Subsidiary and a Restricted Subsidiary;
provided that (I) such Indebtedness is subordinated to any guarantee of such
Restricted Subsidiary under the Loan Documents in a manner reasonably
satisfactory to the Lender, and (II) such Indebtedness shall only be permitted
pursuant to this clause (i) for so long as the Person to whom such Indebtedness
is owing is the Borrower or a Guarantor that is both a Wholly-Owned Subsidiary
and a Restricted Subsidiary; and (ii) Indebtedness of the Borrower owing to any
Guarantor that is both a Wholly-Owned Subsidiary and a Restricted Subsidiary;
provided that (I) such Indebtedness is subordinated to the Borrower’s
obligations under this Agreement in a manner reasonably satisfactory to the
Lender, and (II) such Indebtedness shall only be permitted pursuant to this
clause (i) for so long as the Person to whom such Indebtedness is owing is a
Guarantor that is both a Wholly-Owned Subsidiary and a Restricted Subsidiary;

(j) obligations for bond financings of political subdivisions or enterprises
thereof in the ordinary course of business;

 

   46    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(k) Indebtedness owed to a seller of entitled land, lots under development or
finished lots under the terms of which the Borrower or such Restricted
Subsidiary, as obligor, is required to make a payment upon the future sale of
such land or lots; and

(l) additional Indebtedness in an aggregate principal amount at any time
outstanding not to exceed $100,000,000;

(m) Refinancing Indebtedness;

(n) other unsecured Indebtedness or secured Indebtedness (if otherwise permitted
by Section 6.01) if, after giving pro forma effect thereto and the application
of the proceeds therefrom, the ratio of Borrower’s Adjusted Indebtedness (as
defined in the Existing Credit Agreement as the same may be amended, restated,
supplemented or otherwise modified from time to time) to its Adjusted
Consolidated Tangible Net Worth (as defined in the Existing Credit Agreement as
the same may be amended, restated, supplemented or otherwise modified from time
to time) is not greater than 7.5 to 1.0;

(o) other unsecured Indebtedness of the Borrower or any Restricted Subsidiary
incurred on or prior to June 30, 2015 to finance one or more Permitted
Acquisitions; provided that the aggregate principal amount of Indebtedness
permitted by this clause (n) shall not exceed $150,000,000;

(p) Indebtedness created under this Agreement and under the other Loan
Documents; and

(q) Indebtedness created under any reimbursement agreements and/or credit
agreements between the Borrower, and Credit Suisse International or Credit
Suisse AG, and any other agreements related thereto.

SECTION 6.03 Mergers, Etc. Wind up, liquidate or dissolve itself, reorganize,
merge or consolidate with or into, or convey, sell, assign, transfer, lease, or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to any Person, or acquire all or substantially all the assets or the business of
any Person, or permit any Restricted Subsidiary to do so, except (1) for any
Permitted Acquisition, (2) that any Restricted Subsidiary may merge into or
transfer assets (including by way of dissolution or liquidation) to the Borrower
or any Guarantor as a result of an Internal Reorganization or otherwise, and
(3) that any Restricted Subsidiary that is not a Guarantor may merge into or
consolidate with or transfer assets (including by way of dissolution or
liquidation) to any other Restricted Subsidiary that is not a Guarantor as a
result of an Internal Reorganization or otherwise.

SECTION 6.04 Leases. Create, incur, assume, or suffer to exist, or permit any
Restricted Subsidiary to create, incur, assume, or suffer to exist, any
obligation as lessee or sublessee for the rental or hire of any real or personal
property, except (1) Capital Leases not otherwise prohibited by the terms of
this Agreement; (2) leases or subleases existing on the date of this Agreement
and any extension or renewals thereof; (3) leases or subleases between the
Borrower and any Restricted Subsidiary or between any Restricted Subsidiaries;
(4) operating leases entered into in the ordinary course of business; and
(5) any lease of property having annual lease payments not to exceed $2,500,000,
provided that all such leases permitted under this clause (5) shall not, in the
aggregate, have annual lease payments greater than $10,000,000.

 

   47    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 6.05 Sale and Leaseback. Sell, transfer or otherwise dispose of, or
permit any Restricted Subsidiary to sell, transfer, or otherwise dispose of, any
real or personal property to any Person and thereafter directly or indirectly
lease back the same or similar property, except for the sale and leaseback of
model homes.

SECTION 6.06 Sale of Assets. Sell, lease, sublease, assign, transfer, or
otherwise dispose of, or permit any Restricted Subsidiary to sell, lease,
sublease, assign, transfer, or otherwise dispose of, any of its now owned or
hereafter acquired assets (including, without limitation, shares of stock and
Indebtedness of Subsidiaries, receivables, and leasehold interests), except,
provided that no Event of Default has occurred or is continuing, and the Lender
has not provided written notice to the Borrower that it is prohibiting the
transactions otherwise permitted under this Section 6.06, (a) for (1) sales of
homes or land (and, including sales of real estate assets in bulk, regardless of
value, in the ordinary course of business (as reasonably determined by the
Borrower)); (2) sales, leases, conveyances or other dispositions, including,
without limitation, exchanges or swaps, of real estate or other assets, in each
case in the ordinary course of business (as reasonably determined by the
Borrower), for development or disposition of the Borrower’s or any of its
Restricted Subsidiaries’ projects; (3) sales, leases, sale-leasebacks or other
dispositions of amenities, model homes and other improvements at the Borrower’s
or its Restricted Subsidiaries’ projects in the ordinary course of business (as
reasonably determined by the Borrower); (4) any sale or other disposition of
Cash Equivalents or obsolete or worn out equipment, in each case, in the
ordinary course of business (as reasonably determined by the Borrower); (5) the
sale or other disposition of assets, including Real Property, no longer used or
useful in the conduct of business of the Borrower or any of its Restricted
Subsidiaries; (6) the making of any Investment or Restricted Payment that is
permitted to be made, and is made, in accordance with Section 6.07 or 6.13, as
applicable; (7) a transaction involving the sale of Capital Stock of, or the
disposition of assets in, an Unrestricted Subsidiary (as defined in the Existing
Credit Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time); and (8) any other sales or other
dispositions that, in the aggregate, do not exceed $20,000,000 in any fiscal
year of the Borrower; (b) that any Restricted Subsidiary may sell, lease,
assign, or otherwise transfer its assets to the Borrower or any Guarantor, or if
such Restricted Subsidiary is not a Guarantor, then to any other Restricted
Subsidiary in connection with an Internal Reorganization or otherwise; and
(c) that the provisions of this Section 6.06 shall not affect or limit the
Borrower’s obligations under Section 6.03.

SECTION 6.07 Investments. Make, or permit any Restricted Subsidiary to make, any
loan or advance to any Person, or purchase or otherwise acquire, or permit any
Restricted Subsidiary to purchase or otherwise acquire, any Capital Stock,
assets (other than assets acquired in the ordinary course of business),
obligations, or other securities of, make any capital contribution to, or
otherwise invest in or acquire any interest in any Person including, without
limitation, any hostile takeover, hostile tender offer or similar hostile
transaction (collectively, “Investments”), except:

(a) Cash Equivalents;

 

   48    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(b) stock, obligation, or securities received in settlement of debts (created in
the ordinary course of business) owing to the Borrower or any Subsidiary
provided such issuance is approved by the board of directors of the issuer
thereof;

(c) a loan or advance from the Borrower to a Subsidiary, or from a Subsidiary to
a Subsidiary, or from a Subsidiary to the Borrower (subject, however, to the
limitations set forth below in the case of Investments in Subsidiaries that are
not Guarantors);

(d) any Permitted Acquisition;

(e) an Investment in a Wholly-Owned Subsidiary, which Investment is, or
constitutes a part of, an Internal Reorganization (subject, however, to the
limitations set forth below in the case of Investments in Subsidiaries that are
not Guarantors);

(f) any purchase, redemption, repurchase, exchange or refinancing of the
Indebtedness of the Borrower or any Restricted Subsidiary (A) in exchange for,
or out of the proceeds of the substantially concurrent issuance and sale of,
equity interests (other than Disqualified Stock), or (B) in exchange for, or in
connection with, the substantially concurrent incurrence of, Refinancing
Indebtedness;

(g) any purchase, redemption, exchange or other acquisition or retirement of
shares of the Borrower’s Capital Stock in exchange for, or out of the proceeds
of the substantially concurrent issuance and sale of, equity interests (other
than Disqualified Stock);

(h) Investments in Subsidiaries that are not Guarantors or in Joint Ventures
(including guarantees of Indebtedness and other obligations of Joint Ventures or
Subsidiaries that are not Guarantors) in an aggregate amount at any time
outstanding not to exceed 5% of Consolidated Tangible Assets (as defined in the
Existing Credit Agreement as the same may be amended, restated, supplemented or
otherwise modified from time to time);

(i) any purchase or other acquisition of Indebtedness secured by Real Property
and related personal property that is of a type that is developed and sold by
the Obligors in the ordinary course of business; and

(j) any other Investments not described in clauses (a) though (i) above from
time to time outstanding in an aggregate amount not to exceed $100,000,000;

provided, the Borrower is in compliance with the final clause of Section 6.07 of
the Existing Credit Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time, after giving pro forma
effect to any Investment permitted under clauses (h), (i) or (j).

SECTION 6.08 Guaranties, Etc. Assume, guarantee, endorse, or otherwise be or
become directly or contingently responsible or liable, or permit any Restricted
Subsidiary to assume, guarantee, endorse, or otherwise be or become directly or
contingently responsible or liable (including, but not limited to, an agreement
to purchase any obligation, stock, assets, goods, or services, or to supply or
advance any funds, assets, goods, or services, or an agreement to maintain or
cause such Person to maintain a minimum working capital or net worth or

 

   49    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

otherwise to assure the creditors of any Person against loss), for obligations
of any Person, except: (1) guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; (2) guaranties of performance obligations in the ordinary course of
business; (3) guaranties of the Indebtedness or other obligations of any Joint
Venture or any Subsidiary that is not a Guarantor (subject to the limitation in
the proviso to Section 6.07), (4) guaranties by guarantors of the Existing
Credit Agreement, the Senior Notes and other Indebtedness permitted pursuant to
Section 6.02 (other than Non-Recourse Indebtedness), and all Refinancing
Indebtedness in respect thereof and (5) that the Borrower or any Restricted
Subsidiary or any Guarantor may, whether as a result of an Internal
Reorganization or otherwise, guarantee the Indebtedness of any other Obligor or
Restricted Subsidiary permitted under this Agreement.

SECTION 6.09 Transactions with Affiliates. Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, or permit any Restricted
Subsidiary to enter into any transaction, including, without limitation, the
purchase, sale, or exchange of property or the rendering of any service, with
any Affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s or such Restricted Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Restricted
Subsidiary than would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate (which exception shall include the payment of insurance
premiums to UHIC for the purchase of construction warranties and builder default
protection for buyers of Housing Units from the Borrower or any of its
Restricted Subsidiaries and to the Title Companies for title insurance and other
title services); provided, however, that, the following transactions shall not
be prohibited by this Section 6.09: (i) transactions involving the purchase,
sale or exchange of property having an aggregate value of $10,000,000 or less in
any fiscal year; (ii) transactions otherwise permitted by this Agreement;
(iii) the issuance of any equity interests (whether common or preferred), other
than Disqualified Stock, to Affiliates that are not officers or directors of
Borrower or Restricted Subsidiary; and (iv) the execution of customary
agreements entered into with shareholders relating to (x) registration rights
and, related to such registration rights, reasonable indemnification rights and
reasonable cost reimbursements, (y) board observation rights and (z) other
provisions reasonably acceptable to the Lender.

SECTION 6.10 Other Indebtedness and Agreements. (a) Permit (i) any waiver,
supplement, modification or amendment of any indenture, instrument or agreement
pursuant to which any Material Indebtedness of the Borrower or any of its
Subsidiaries is outstanding if the effect of such waiver, supplement,
modification or amendment would be materially adverse to the Lender or (ii) any
waiver, supplement, modification or amendment of its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents to the extent any such waiver, supplement, modification
or amendment would be materially adverse to the Lender, or (b) make any
distribution in respect of, or pay, or commit to pay, or directly or indirectly
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Indebtedness of the Borrower or its
Restricted Subsidiaries, other than as permitted under Section 6.10(b) of the
Existing Credit Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time, or any successor provision.

 

   50    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 6.11 Non-Guarantors. Permit UHIC to engage in any business other than
the issuance of construction warranties and builder default protection for
buyers of Housing Units from the Borrower or any of its Subsidiaries, or permit
any of the Title Companies to engage in any businesses other than title
insurance and other title services, in each case together with such businesses
as may be reasonably related or otherwise incidental thereto.

SECTION 6.12 Negative Pledge. Directly or indirectly enter into any agreement
with any Person that (a) prohibits or restricts or limits the ability of the
Borrower or any Guarantor to create, incur, pledge or suffer to exist any Lien
upon any assets of the Borrower or any Guarantor in favor of or for the benefit
of the Lender, as contemplated herein or (b) prohibits, restricts or imposes any
condition upon the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Capital Stock or to make or repay
loans or advances to the Borrower or any other Restricted Subsidiary or to
guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (A) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (B) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or any assets pending such sale, provided such restrictions
and conditions apply only to the Subsidiary or the assets that are to be sold
and the proceeds thereof, and such sale is permitted hereunder, (C) clause (a)
of the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to Permitted Liens if such restrictions or conditions apply
only to the property or assets subject to such Permitted Liens and the proceeds
thereof, (D) clause (a) of the foregoing shall not apply to customary provisions
in leases and other contracts restricting the assignment thereof and (E) clause
(b) of the foregoing shall not apply to provisions in the Existing Credit
Agreement, the Senior Notes or any Material Debt, in each case outstanding on
the Effective Date, and any subsequent Material Debt permitted to be incurred by
this Agreement and any Refinancing Indebtedness with respect to the foregoing,
to the extent such provisions in such Material Debt or such Refinancing
Indebtedness, taken as a whole, are not materially more restrictive than such
provisions, taken as a whole, in (i) with respect to such Material Debt, the
Senior Notes, and (ii) with respect to such Refinancing Indebtedness, the
Refinanced Indebtedness relating thereto.

SECTION 6.13 Restricted Payments. Declare or make, or agree to declare or make,
directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent or otherwise)
to do so; provided, however, that:

(a) the Borrower and its Restricted Subsidiaries may purchase, redeem, retire or
otherwise acquire for value the Capital Stock of the Borrower or any Subsidiary
held by officers or employees or former officers or employees of the Borrower or
any Subsidiary (or their estates or beneficiaries under their estates) not to
exceed $500,000 in any calendar year;

(b) the Borrower may repurchase Capital Stock to the extent deemed to occur upon
the exercise of stock options, warrants or similar instruments if such Capital
Stock represents a portion of the exercise price of such options, warrants or
similar instruments;

 

   51    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(c) the Borrower may pay cash in lieu of the issuance of fractional shares upon
the exercise of options, warrants or similar instruments or upon the conversion
or exchange of Capital Stock of the Borrower;

(d) the Borrower may make payment of dividends on Preferred Stock and
Disqualified Stock up to an aggregate amount of $10,000,000 in any fiscal year;
provided that immediately after giving effect to any declaration of such
dividend, the Borrower would be in compliance with Section 6.13(iv) of the
Existing Credit Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time, or any successor provision; and

(e) the Borrower and its Restricted Subsidiaries may make other Restricted
Payments after the date of this Agreement in an amount not to exceed $50,000,000
in the aggregate during the term of this Agreement; provided that immediately
after giving effect to any such Restricted Payment, the Borrower would be in
compliance with Section 6.13(v) of the Existing Credit Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
or any successor provision.

SECTION 6.14 Business of the Borrower and Subsidiaries. Engage at any time in
any material businesses or business activities other than the businesses and
business activities conducted by the Borrower and its Restricted Subsidiaries on
the Effective Date and any other businesses and business activities reasonably
related or otherwise incidental thereto.

ARTICLE VII

Events of Default

The occurrence and continuation of any of the following events shall constitute
an event of default under this Agreement (an “Event of Default”):

(a) any default shall be made in the payment of any principal amount of any Term
Loan (including any amortization payment pursuant to Section 2.12(a)) when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for payment or prepayment thereof or by acceleration thereof or
otherwise; or

(b) any default shall be made in the payment of any interest on any Term Loan or
of any fee or other amount (other than an amount referred to in clause
(a) above) payable hereunder or under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of five Business Days; or

(c) any representation or warranty made or deemed made by the Borrower or by any
Guarantor in any Loan Document or which is contained in any certificate,
document, opinion, or financial or other statement furnished at any time under
or in connection with this Agreement shall prove to have been incorrect,
incomplete, or misleading (i) in any material respect or (ii) in any respect to
the extent such representation or warranty is qualified as to “materiality” or
“material adverse effect”, in each case, on or as of the date made or deemed
made; or

 

   52    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(d) the Borrower or any Guarantor shall fail to perform or observe any term,
covenant, or agreement contained in Articles V, or VI hereof, and, in the case
of Article V only (other than Section 5.08(l), Section 5.08(m), Section 5.16 and
Section 5.17 for which there shall be no cure period), such failure shall
continue for a period of thirty (30) consecutive days after delivery of written
notice thereof from the Lender to the Borrower or such Guarantor; or

(e) the Borrower or any Restricted Subsidiary shall (i) fail to pay (within the
applicable cure period, if any) any amount in respect of indebtedness for
borrowed money equal to or in excess of $25,000,000 in the aggregate (excluding
the Obligations and any Non-Recourse Debt, but including any recourse
obligations of the Borrower or such Restricted Subsidiary arising under
Non-Recourse Debt of any Obligor pursuant to any of the characteristics listed
in clauses (a) and (b) of the definition thereof) of the Borrower or such
Restricted Subsidiary, as the case may be, or any interest or premium thereon,
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise); or (ii) fail to perform or observe any term, covenant, or
condition on its part to be performed or observed (within the applicable cure
period, if any) under any agreement or instrument relating to any such
indebtedness, when required to be performed or observed, if the effect of such
failure to perform or observe is to accelerate the maturity of such
indebtedness, or to permit the acceleration of the maturity of such indebtedness
after the giving of notice or passage of time, or both, and after giving effect
to any amendment or waiver; or (iii) any such indebtedness shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), repurchased (or an offer to repurchase to be
made) or redeemed prior to the stated maturity thereof (other than as otherwise
permitted under the terms of this Agreement); or

(f) the Borrower or any Significant Subsidiary or any Significant Guarantor
(i) shall generally not pay, or shall be unable to pay, or shall admit in
writing its inability to pay its debts as such debts become due; or (ii) shall
make an assignment for the benefit of creditors, or petition or apply to any
tribunal for the appointment of a custodian, receiver, or trustee for it or a
substantial part of its assets; or (iii) shall commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution, or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or (iv) shall have had any such petition or application filed or any
such proceeding commenced against it in which an order for relief is entered or
an adjudication or appointment is made and which remains undismissed for a
period of sixty (60) days or more; or (v) shall take any corporate partnership,
limited liability company or similar organizational action indicating its
consent to, approval of, or acquiescence in any such petition, application,
proceeding, or order for relief or the appointment of a custodian, receiver, or
trustee for all or any substantial part of its properties; or (vi) shall suffer
any such custodianship, receivership, or trusteeship to continue undischarged
for a period of sixty (60) days or more; or

(g) one or more judgments, decrees, or orders for the payment of money in excess
of $25,000,000 in the aggregate shall be rendered against the Borrower and/or
any Subsidiary and/or any Guarantor, and such judgments, decrees, or orders
shall continue unsatisfied and in effect for a period of twenty (20) consecutive
days without being vacated, discharged, satisfied, or stayed or bonded pending
appeal; or

 

   53    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(h) any of the Loan Documents shall be cancelled, terminated, revoked, rescinded
or otherwise fail to be in full force and effect (or the Borrower shall so
assert), other than in accordance with the terms thereof or with the express
prior written agreement, consent or approval of the Lender, or any action at
law, suit or in equity or other legal proceeding to cancel, revoke or rescind
any of the Loan Documents shall be commenced by or on behalf of the Borrower or
any of its stockholders, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof; or

(i) the guaranty under Article VIII shall at any time after the date hereof and
for any reason cease to be in full force and effect or shall be declared null
and void, or the validity or enforceability thereof shall be contested by a
Guarantor or a Guarantor shall deny it has any further liability or obligation
under, or shall fail to perform its obligations hereunder (except to the extent
that the foregoing occurs solely by reason of the liquidation or dissolution of
a Guarantor as a result of an Internal Reorganization); or

(j) any Change of Control shall occur; or

(k) any of the following events shall occur or exist with respect to the
Borrower, any Subsidiary or any Commonly Controlled Entity under ERISA: any
Reportable Event shall occur; complete or partial withdrawal from any
Multiemployer Plan shall take place; any Prohibited Transaction shall occur; a
notice of intent to terminate a Plan shall be filed, or a Plan shall be
terminated; or circumstances shall exist which constitute grounds entitling the
PBGC to institute proceedings to terminate a Plan, or the PBGC shall institute
such proceedings; and in each case above, such event or condition, together with
all other events or conditions described in this Section 7(k), if any, could
subject the Borrower or any Significant Guarantor or Significant Subsidiary to
any tax, penalty, or other liability which in the aggregate may exceed
$5,000,000.

Upon the occurrence and during the continuation of any Event of Default, and at
any time thereafter during the continuance of such event, the Lender may, by
notice to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate forthwith any Term Loan Commitment, and/or
(ii) declare all Term Loans then outstanding and all other amounts payable
hereunder to be forthwith due and payable in whole or in part, whereupon the
principal of the Term Loans and such other amounts so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding, and the Lender may exercise or cause the
exercise of any other rights or remedies provided herein, in any document or
instrument delivered pursuant hereto (including any Loan Document), under any
other agreement or under applicable law, including all rights of set-off;
provided, that upon the occurrence and during the continuance of any Event of
Default with respect to the Borrower described in clause (f) above, the Term
Loans then outstanding and all other amounts payable hereunder, and under any
other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

 

   54    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

ARTICLE VIII

Guaranty

SECTION 8.01 Guaranty. Subject to Section 8.07, each of the Guarantors hereby,
jointly and severally, absolutely and unconditionally guarantees, as primary
obligor and not as surety, the full and punctual payment (whether at stated
maturity, upon acceleration or early termination or otherwise, and at all times
thereafter, at the time and in the manner and otherwise in accordance with the
terms of this Agreement) and performance of the Obligations of the Borrower,
including without limitation any such Obligations incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not allowed or allowable in such proceeding
(collectively, subject to the provisions of Section 8.07, being referred to
collectively as the “Guaranteed Obligations”). Upon failure by the Borrower to
pay punctually any such amount, each of the Guarantors agrees that it shall
forthwith on demand pay to the Lender, the amount not so paid at the place and
in the manner specified in this Agreement or any other Loan Document, as the
case may be. This guaranty is a continuing guaranty of payment and not of
collection. Each of the Guarantors waives any right to require the Lender to sue
the Borrower, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations, or otherwise to enforce its payment against
any collateral securing all or any part of the Guaranteed Obligations.

SECTION 8.02 Guaranty Unconditional. Subject to Section 8.07, the obligations of
each of the Guarantors hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, amendment, waiver or release
in respect of any of the Guaranteed Obligations, by operation of law or
otherwise, or any obligation of any other guarantor of any of the Guaranteed
Obligations, or any default, failure or delay, willful or otherwise, in the
payment or performance of the Guaranteed Obligations;

(b) any modification or amendment of or supplement to this Agreement, any other
Loan Document or any Guaranteed Obligation;

(c) any release, nonperfection or invalidity of any direct or indirect security
for any obligation of the Borrower under this Agreement, any other Loan Document
or any obligations of any other guarantor of any of the Guaranteed Obligations,
or any action or failure to act by the Lender or any Affiliate of the Lender
with respect to any collateral securing all or any part of the Guaranteed
Obligations;

(d) any change in the corporate existence, structure or ownership of the
Borrower or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower, or any other guarantor of the Guaranteed Obligations, or its assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

 

   55    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(e) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Lender or any other Person, whether in connection
herewith or any unrelated transactions;

(f) any invalidity or unenforceability relating to or against the Borrower, or
any other guarantor of any of the Guaranteed Obligations, for any reason related
to this Agreement, any other Loan Document or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower, or any other
guarantor of the Guaranteed Obligations, of the Borrower of or interest on any
amount payable by the Borrower under this Agreement or any other Loan Document;

(g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Guaranteed Obligation or any rights of the Lender with
respect thereto; or

(h) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Lender or any other Person or
any other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge or defense of any
Guarantor’s obligations under this Article VIII.

SECTION 8.03 Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantor’s obligations under this Article VIII shall
remain in full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full and any Term Loan Commitment shall have terminated or
expired. If at any time any payment of the Borrower of or interest on any amount
payable by the Borrower or any other party under this Agreement or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, each of
the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

SECTION 8.04 Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against the Borrower, any other guarantor
of any of the Guaranteed Obligations, or any other Person. Except as may be
prohibited by applicable law, each of the Guarantors also waives the benefits of
any provision of law requiring that the Lender exhaust any right or remedy, or
take any action, against the Borrower, any Guarantor, any other person and/or
property, or otherwise.

 

   56    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 8.05 Subordination; Subrogation. Each of the Guarantors hereby
subordinates to the Guaranteed Obligations all indebtedness or other liabilities
of the Borrower or any other Guarantor to such Guarantor. Each of the Guarantors
hereby further agrees not to assert any right, claim or cause of action,
including, without limitation, a claim for subrogation, reimbursement,
indemnification or otherwise, against the Borrower arising out of or by reason
of this Article VIII or the obligations under this Article VIII, including,
without limitation, the payment or securing or purchasing of any of the
Guaranteed Obligations by any of the Guarantors unless and until the Guaranteed
Obligations are indefeasibly paid in full and any Term Loan Commitment has
terminated or expired.

SECTION 8.06 Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Lender.

SECTION 8.07 Limitation on Obligations.

(a) The provisions of this Article VIII are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Article VIII
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Article VIII,
then, notwithstanding any other provision of this Article VIII to the contrary,
the amount of such liability shall, without any further action by the
Guarantors, the Lender, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”). This Section 8.07(a) with respect to the Maximum Liability
of the Guarantors is intended solely to preserve the rights of the Lender
hereunder to the maximum extent not subject to avoidance under applicable law,
and neither the Guarantor nor any other Person or entity shall have any right or
claim under this Section 8.07(a) with respect to the Maximum Liability, except
to the extent necessary so that the obligations of the Guarantors hereunder
shall not be rendered voidable under applicable law.

(b) Each of the Guarantors agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor, and
may exceed the aggregate Maximum Liability of all other Guarantors, without
impairing the guaranty provided under this Article VIII or affecting the rights
and remedies of the Lender hereunder. Nothing in this Section 8.07(b) shall be
construed to increase any Guarantor’s obligations hereunder beyond its Maximum
Liability.

(c) In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Article VIII or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Article VIII, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the

 

   57    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Guarantors, the aggregate amount of all monies received by
such Guarantors from the Borrower after the date hereof (whether by loan,
capital infusion or by other means). Nothing in this Section 8.07(c) shall
affect any Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor’s Maximum Liability). Each of the Guarantors
covenants and agrees that its right to receive any contribution under this
Article VIII from a Non-Paying Guarantor shall be subordinate and junior in
right of payment to all the Guaranteed Obligations. The provisions of this
Section 8.07(c) are for the benefit of all of the Lender and the Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

SECTION 8.08 Bankruptcy, Etc. Until all Guaranteed Obligations shall have been
indefeasibly paid in full and any Term Loan Commitment shall have terminated or
expired, no Guarantor shall, without the prior written consent of the Lender,
commence or join with any other Person in commencing any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution, or
liquidation law or statute against the Borrower or any other Guarantor. To the
fullest extent permitted by law, no obligations of any Guarantor hereunder shall
be reduced, limited, impaired, discharged, deferred, suspended or terminated by
any case or any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution, or liquidation law or statute, voluntary or
involuntary, involving the Borrower or any other Guarantor or by any defense
which the Borrower or such other Guarantor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding. To the fullest extent permitted by law, the Guarantors will not
prohibit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person from paying the Lender, or allowing
the claim of the Lender in respect of, any interest, fees, costs, expenses or
other Obligations accruing or arising after the date on which such case or
proceeding is commenced.

SECTION 8.09 No Duty to Advise. Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each of the Guarantors assumes and incurs under this Article VIII,
and agrees that the Lender has no duty to advise any of the Guarantors of
information known to it regarding those circumstances or risks.

SECTION 8.10 Costs of Enforcement. Each of the Guarantors agrees to pay all
costs and expenses including, without limitation, all court costs and attorneys’
fees and expenses paid or incurred by the Lender or any Affiliate of the Lender
in endeavoring to collect all or any part of the Guaranteed Obligations from, or
in prosecuting any action against, the Borrower, the Guarantors or any other
guarantor of all or any part of the Guaranteed Obligations (in each case,
without duplication of any costs or expenses paid pursuant to Section 9.05).

 

   58    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 8.11 Supplemental Guarantors. Pursuant to Section 5.13, additional
Persons shall become obligated as Guarantors hereunder (each as fully as though
an original signatory hereto) by executing and delivering to the Lender a
supplemental guaranty in the form of Exhibit C attached hereto (with blanks
appropriately filled in), together with such additional supporting documentation
required pursuant to Section 5.13.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices; Electronic Communications. Except as otherwise
specifically provided herein, notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, or sent by telefacsimile or as
an attachment to an electronic mail message (utilizing “pdf”, “tiff” or similar
electronic graphic file transmission; provided, that (x) any signature thereon
shall be in the form of a scan of an original manual signature, and (y) a hard
copy including an original signature shall be sent by overnight courier on the
same day as such electronic mail message is transmitted), as follows:

(a) if to the Borrower, to Beazer Homes USA, Inc., 1000 Abernathy Rd, Suite 260,
Atlanta, GA 30328, Attention: Robert L. Salomon, Chief Financial Officer,
telefacsimile number (770) 481-7544, with a copy to Attention: Keith L. Belknap,
General Counsel, telefacsimile number (770) 481-6752; and

(b) if to the Lender, to it at its address (or fax number or e-mail address) set
forth on.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telefacsimile or by e-mail as provided above and received during the normal
business hours of such recipient party, or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 9.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01. As agreed to between the Borrower and the
Lender from time to time, and subject to the provisions in the parenthetical of
the first sentence of this Section 9.01, notices and other communications may
also be delivered by electronic mail to the e-mail address of a representative
of the applicable Person provided from time to time by such Person.

Each Obligor hereby agrees, unless directed otherwise by the Lender or unless
the electronic mail address referred to below has not been provided by the
Lender to the Borrower, that it will, or will cause its Subsidiaries to, provide
to the Lender all information, documents and other materials that it is
obligated to furnish to the Lender pursuant to the Loan Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is a Borrowing Request and Acceptance, (ii) relates to
the payment of any principal or other amount due under this Agreement prior to
the scheduled date therefor, (iii) provides notice of any Default or Event

 

   59    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

of Default under this Agreement or any other Loan Document or (iv) is required
to be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing of the Term Loan or other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Lender to an electronic mail address as directed by the Lender. In addition,
each Obligor agrees, and agrees to cause its Subsidiaries, to continue to
provide the Communications to the Lender, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the Lender.
Nothing herein shall prejudice the right of the Lender to give any notice or
other communication pursuant to any Loan Document in any other manner specified
in such Loan Document.

The Lender agrees that its receipt of the Communications at its e-mail address,
if supplied to the Borrower from time to time, shall constitute effective
delivery of the Communications for purposes of the Loan Documents.

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Obligors herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lender and shall survive the making by the Lender of the Term Loan,
regardless of any investigation made by the Lender or on their behalf, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Term Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (other than
contingent liabilities with respect to indemnities and similar obligations with
respect to which no claim has been made) and so long as any Term Loan Commitment
has not been terminated. The provisions of Sections 2.15, 2.18, 9.04, 9.05 and
9.07 through 9.18, and this Section 9.02 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Term Loans, the expiration of any Term Loan Commitment, the payment of other
amounts owing hereunder, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Lender.

SECTION 9.03 Binding Effect. This Agreement shall become effective when
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, have been duly executed and delivered to the Lender.

SECTION 9.04 Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower and the Lender that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.

 

   60    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(b) The Lender may assign to one or more financial institutions or other
institutional lenders and/or its Affiliates all or part of its interests, rights
and obligations under this Agreement (including all or a portion of its Term
Loan Commitment and the Term Loans at the time owing to it); provided, that,
except with respect to an assignment of a funded Term Loan by the assigning
Lender with respect to which no consent of the Borrower shall be required, and
unless (x) such assignment is to an Affiliate of the Lender (as applicable), or
(y) an Event of Default has occurred and is continuing, then the consent of the
Borrower shall be required for an assignment hereunder, such consent not be
unreasonably withheld, conditioned or delayed, and such consent shall be deemed
to have been given if the Borrower has not responded within five (5) Business
Days of a request for such consent, and such assignment shall be effective upon
the execution and delivery by the assigning Lender and the assignee thereunder
of an Assignment and Acceptance substantially in the form of Exhibit B hereto.
From and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of the Lender, as applicable, under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be (if obligations have been assigned pursuant
thereto) released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.18 and 9.05, as well as to any fees accrued for its
account and not yet paid, and shall continue to be bound by and subject to
Section 9.16).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment, and the outstanding balances of its Term Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.04 or delivered pursuant to Section 5.08 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will
independently and without reliance upon the assigning Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; and (v) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as the Lender.

 

   61    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(d) The Lender may, without the consent of the Borrower, sell participations to
one or more banks or other Persons in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Term Loan
Commitment and the Term Loans owing to it); provided, however, that (i) the
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other Persons
shall be entitled to the benefit of the cost protection provisions contained in
Sections 2.15 and 2.18 to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant) and (iv) the Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and the Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Term Loans
and to approve any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications or waivers decreasing any fees
payable to such participating bank or Person hereunder or the amount of
principal of or the rate at which interest is payable on the Term Loans in which
such participating bank or Person has an interest, extending any scheduled
principal payment date or date fixed for the payment of interest on the Term
Loans in which such participating bank or Person has an interest, increasing or
extending the Term Loan Commitments in which such participating bank or Person
has an interest or releasing the all or substantially all of the Guarantors from
their obligations under the Guaranty and any other Loan Documents to which they
are party). To the extent permitted by law, each participating bank or other
Person also shall be entitled to the benefits of Section 9.06 as though it were
a Lender, provided such participating bank or other Person agrees to be subject
to sharing of any set-off it may receive or obtain as though it were a Lender.

(e) The Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04 , disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to the Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential to any such Person, each
such Person (if not a party hereto) shall execute an agreement whereby such
assignee or participant shall agree (subject to the exceptions set forth in
Section 9.16) to preserve the confidentiality of such confidential information
on terms no less restrictive than those applicable to the Lender pursuant to
Section 9.16 and not to use such information in a manner that would violate
Section 9.16.

(f) The Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to the Lender or in support of
obligations owed by the Lender, including any pledge or assignment to secure
obligations to a central bank; provided that no such assignment shall release
the Lender from any of its obligations hereunder or substitute any such assignee
for the Lender as a party hereto.

(g) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Lender, and any attempted
assignment without such consent shall be null and void.

(h) The Lender may assign to any other Person any rights to any payment of any
amounts owing to the Lender hereunder or under any other Loan Documents.

 

   62    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 9.05 Expenses; Indemnity.

(a) The Borrower hereby agrees to pay, promptly upon presentation of a
reasonably detailed summary statement or invoice, all reasonable out-of-pocket
expenses incurred by the Lender in connection with the preparation, negotiation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Lender in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents or in connection with the Term Loans made
hereunder, including reasonable fees, charges and disbursements of counsel for
the Lender.

(b) The Borrower hereby agrees to indemnify any Lender and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related out-of-pocket costs and expenses (including
reasonable fees, charges and disbursements of counsel for all Indemnified
Persons, together with one local counsel in each applicable jurisdiction and/or
such specialist counsel as the applicable Indemnitees may reasonably deem
necessary or advisable, and in the event of any actual or potential conflicts of
interest (as determined by such Indemnitees), one additional counsel for each
affected group of Indemnitees) incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the transactions
contemplated thereby, (ii) the breach by the Borrower of any representation,
warranty or covenant contained herein, in any other Loan Document or in any
document delivered in connection herewith, including a Borrowing Request and
Acceptance, (iii) any act or omission by the Lender under this Agreement or any
other Loan Document, including any action taken pursuant to Section 9.16(g)
hereof, (iv) the use of the proceeds of the Term Loans, or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing, in
each case whether or not any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, any
Guarantor or any of its Affiliates); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
(x) such Indemnitee’s gross negligence, willful misconduct or bad faith, or
(y) a material breach by such Indemnitee of its obligations hereunder with
respect to the funding of any Term Loan.

(c) If any Pending Succession Event shall exist or shall have occurred, the
Borrower shall comply with the provisions set forth on Schedule 9.05(c).

(d) Upon any request for, and upon the occurrence of, any prepayment or
repayment of any portion of principal of any Term Loan (other than, for the
avoidance of doubt, the payment of an amortization payment pursuant to
Section 2.12(a), or a repayment of the Term Loan on the Maturity Date) (any such
prepayment or repayment being referred to herein as a “Prepayment Event”; and
the amount of any such prepayment or repayment being referred to herein as the
“Prepayment Amount”), the Borrower and the Lender shall comply with the
provisions set forth on Schedule 9.05(d).

 

   63    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(e) The Borrower agrees that if the actual Funding Date is delayed beyond the
requested Funding Date, and/or if the Lender is subsequently unable to make the
requested Term Loan due to a failure by the Borrower to fulfill the conditions
precedent to the making of such Term Loan pursuant to Article IV of this
Agreement, then the Borrower shall promptly pay to the Lender the amount
determined and payable as set forth on Schedule 9.05(e).

(f) All amounts payable pursuant to Sections 9.05(c), 9.05(d) and 9.05(e) shall
be determined in accordance with the calculation and determination principles
set forth on Schedule 9.05(f).

(g) The Borrower agrees that if (i) the actual Funding Date is delayed beyond
the requested Funding Date, and/or the Lender is subsequently unable to make the
requested Term Loan due to a failure by the Borrower to fulfill the conditions
precedent to the making of such Term Loan pursuant to Article IV of this
Agreement, and/or (ii) a funded Term Loan is prepaid in whole or in part as a
result of a Prepayment Event, then the Borrower shall promptly pay to the Lender
the amount determined and payable as set forth on Schedule 9.05(g).

(h) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any transaction, agreement or instrument
contemplated hereby or thereby, or any Term Loan or the use of the proceeds
thereof.

(i) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any Term
Loans, the expiration or termination of any Term Loan Commitment, the repayment
of other amounts owing hereunder, the invalidity or unenforceability of any term
or provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Lender. All amounts due under this Section 9.05
shall be payable promptly upon written demand therefor; provided, that,
notwithstanding the foregoing, all amounts payable under this Section 9.05 and
for which written demand shall have been received by the Borrower prior to the
Maturity Date shall be payable not later than the Maturity Date.

SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender are each hereby authorized at any time and from time to
time, except to the extent prohibited by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by the Lender, as the
case may be, to or for the credit or the account of the Borrower or any
Guarantor against any of and all the obligations of the Borrower or any
Guarantor now or hereafter existing under this Agreement and other Loan
Documents held by the Lender, irrespective of whether or not the Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of the Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which the Lender may have.

 

   64    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO SUCH STATE’S CONFLICTS OF LAWS PRINCIPLES OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

SECTION 9.08 Waivers; Amendment.

(a) No failure or delay of the Lender in exercising any power or right hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Lender hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any Guarantor therefrom
shall in any event be effective unless the same shall be permitted by clause (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the
Borrower or any Guarantor in any case shall entitle the Borrower or any
Guarantor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Lender.

SECTION 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts which are treated as interest on such
Term Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Term Loan in accordance
with applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Term Loan but were not payable
as a result of the operation of this Section 9.09 shall be cumulated and the
interest and Charges payable to the Lender in respect of other Term Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lender.

 

   65    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 9.10 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties hereto with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Lender) any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by telefacsimile
transmission, or by “pdf”, “tiff” or similar electronic graphic file
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

   66    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

SECTION 9.15 Jurisdiction; Consent to Service of Process.

(a) Each Obligor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Obligor or its properties in
the courts of any jurisdiction.

(b) Each Obligor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each Obligor further irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to it at the
address set out for notices pursuant to Section 9.01 (and to the attention of
the officers specified in such Section 9.01), such service to become effective
upon receipt by the Lender of a return receipt / delivery acknowledgment.
Nothing herein shall affect the right of the Lender to serve process in any
other manner permitted by law or to commence legal proceedings or to otherwise
proceed against any Obligor in any other jurisdiction.

SECTION 9.16 Confidentiality. The Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided, however, that to the extent
legally permitted, the Borrower shall be promptly notified in order that it may
seek a protective order or take other appropriate action; (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder; (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations; (f) with
the consent of the Borrower; (g) in the case of Information comprising,
disclosing or describing the existence and/or continuation of a Specified
Default to the extent that the Borrower was requested to make a public
disclosure of such Information pursuant to Section 5.13 hereof and has failed to
do so as required by such Section

 

   67    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

5.13 (it being agreed that any such disclosure by the Lender may be made in a
manner that causes such Information to become Publicly Available Information),
and each Obligor hereby agrees that no Lender shall have any liability to any
Obligor or any other Person for any losses in connection with, or as a result
of, any such disclosure which is made by the Lender acting in good faith; or
(h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.16. For the purposes of this Section 9.16,
“Information” shall mean all information received from any Obligor in connection
with this Agreement and related to any Obligor, or its business, other than any
such information that was available to the Lender on a nonconfidential basis
prior to its disclosure by an Obligor; provided that, in the case of Information
received from any Obligor after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.16
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

SECTION 9.17 USA PATRIOT Act and Beneficial Ownership Regulation Notice. The
Lender hereby notifies the Borrower that, pursuant to the requirements of the
PATRIOT Act and the Beneficial Ownership Regulation, it is required to obtain,
verify and record information that identifies the Borrower and each Guarantor
(and the beneficial owners thereof and related information), which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow the Lender to identify the Borrower and each
Guarantor (and the beneficial owners thereof) in accordance with the PATRIOT Act
and the Beneficial Ownership Regulation.

SECTION 9.18 Agreement and Acknowledgement With Respect to the Exercise of the
Bail-in Power Act Notice. Notwithstanding any other term of this Agreement or
any other agreements, arrangements, or understanding between the parties, each
party to this Agreement acknowledges, accepts, and agrees to be bound by:

(a) the effect of the exercise of Bail-in Powers by the Relevant Resolution
Authority in relation to any BRRD Liability of the BRRD Party to it under this
Agreement, that (without limitation) may include and result in any of the
following, or some combination thereof:

(i) the reduction of all, or a portion, of the BRRD Liability or outstanding
amounts due thereon;

(ii) the conversion of all, or a portion, of the BRRD Liability into shares,
other securities or other obligations of the BRRD Party or another Person (and
the issue to or conferral on it of such shares, securities or obligations);

(iii) the cancellation of the BRRD Liability; and

(iv) the amendment or alteration of any interest, if applicable, thereon, the
maturity or the dates on which any payments are due, including by suspending
payment for a temporary period; and

 

   68    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(b) the variation of the terms of this Agreement, as deemed necessary by the
Relevant Resolution Authority, to give effect to the exercise of Bail-in Powers
by the Relevant Resolution Authority.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

 

   69    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

BEAZER HOMES USA, INC.,

as Borrower

By:  

/s/ David I. Goldberg

  Name: David I. Goldberg   Title: Vice President, Treasurer and Investor  
Relations

BEAZER GENERAL SERVICES, INC.

BEAZER HOMES INDIANA HOLDINGS CORP.

BEAZER HOMES SALES, INC.

BEAZER HOMES TEXAS HOLDINGS, INC.

BEAZER MORTGAGE CORPORATION

BEAZER REALTY LOS ANGELES, INC.

BEAZER REALTY CORP.

BEAZER HOMES HOLDINGS, LLC

BEAZER HOMES, LLC,

    As Guarantors By:  

/s/ David I. Goldberg

  Name: David I. Goldberg   Title: Vice President and Treasurer

 

[SIGNATURE PAGE - BEAZER TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

BEAZER CLARKSBURG, LLC BEAZER

HOMES INVESTMENTS, LLC DOVE

BARRINGTON DEVELOPMENT LLC

ELYSIAN HEIGHTS POTOMIA, LLC

BEAZER GAIN, LLC,   As Guarantors By:   BEAZER HOMES, LLC, its Sole Member By:  

/s/ David I. Goldberg

  Name: David I. Goldberg   Title: Vice President and Treasurer

 

[SIGNATURE PAGE - BEAZER TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

BEAZER REALTY SERVICES, LLC, as a Guarantor By: BEAZER HOMES INVESTMENTS, LLC,
its Sole Member By: BEAZER HOMES, LLC, its Sole Member By:  

/s/ David I. Goldberg

Name:   David I. Goldberg Title:   Vice President and Treasurer BEAZER HOMES
TEXAS, L.P., as a Guarantor By: BEAZER HOMES TEXAS HOLDINGS, INC., its General
Partner By:  

/s/ David I. Goldberg

Name:   David I. Goldberg Title:   Vice President and Treasurer

 

[SIGNATURE PAGE - BEAZER TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

BEAZER-INSPIRADA LLC, as a Guarantor By: BEAZER HOMES HOLDINGS, LLC, its Sole
Member By:  

/s/ David I. Goldberg

Name:   David I. Goldberg Title:   Vice President and Treasurer BH BUILDING
PRODUCTS, LP, as a Guarantor By: BH PROCUREMENT SERVICES, LLC, its General
Partner By: BEAZER HOMES TEXAS, LP., its Sole Member By: BEAZER HOMES TEXAS
HOLDINGS, INC., its General Partner By:  

/s/ David I. Goldberg

Name:   David I. Goldberg Title:   Vice President and Treasurer

 

[SIGNATURE PAGE - BEAZER TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

BH PROCUREMENT SERVICES, LLC, as a Guarantor By: BEAZER HOMES TEXAS, LP., its
Sole Member By: BEAZER HOMES TEXAS HOLDINGS, INC., its General Partner By:  

/s/ David I. Goldberg

Name:   David I. Goldberg Title:   Vice President and Treasurer BEAZER HOMES
INDIANA LLP, as a Guarantor By: BEAZER HOMES INVESTMENTS, LLC, its Managing
Partner By: BEAZER HOMES, LLC, its Sole Member By:  

/s/ David I. Goldberg

Name:   David I. Goldberg Title:   Vice President and Treasurer CLARKSBURG ARORA
LLC, as a Guarantor By: BEAZER CLARKSBURG, LLC, its Sole Member By: BEAZER
HOMES, LLC, its Sole Member By:  

/s/ David I. Goldberg

Name:   David I. Goldberg Title:   Vice President and Treasurer

 

   [SIGNATURE PAGE]    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

CLARKSBURG SKYLARK, LLC, as a Guarantor By: CLARKSBURG ARORA LLC, its Sole
Member By: BEAZER CLARKSBURG, LLC, its Sole Member By: BEAZER HOMES, LLC, its
Sole Member By:  

/s/ David I. Goldberg

Name:   David I. Goldberg Title:   Vice President and Treasurer

 

   [SIGNATURE PAGE]    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

CREDIT SUISSE INTERNATIONAL,

as Lender

By:  

/s/ Fahim Rahman

  Name:   Fahim Rahman   Title:   Managing Director     Debt Capital Markets
Solutions Group By:  

/s/ Scott J. Roose

  Name:   Scott J. Roose   Title:   Managing Director

 

   [SIGNATURE PAGE]    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Schedule 3.07

MATERIAL LITIGATION

Matters described in the following reports as filed by the Borrower with the
Securities and Exchange Commission:

 

  1)

Report on Form 10-K for the fiscal year ended September 30, 2018, filed on
November 13, 2018 (Part 1, Item 3, “Legal Proceedings”; Notes to Consolidated
Financial Statements, Note (9), “Contingencies”).

 

  2)

Report on Form 10-Q for the fiscal quarter ended June 30, 2019, filed on
August 1, 2019 (Part I, Item 1, Notes to Condensed Consolidated Financial
Statements, Note (8), “Contingencies”; Part II, Item 1, “Legal Proceedings”).

 

   77    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Schedule 3.10

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction

  

Owner

  

Percentage
Owned

Beazer Gain, LLC

   Delaware    Beazer Homes, LLC    100%

Beazer General Services, Inc.

   Delaware    Beazer Homes Holdings, LLC    100%

Beazer Homes Capital Trust I

   Delaware    Beazer Homes USA, Inc.    100%

Beazer Homes, LLC

   Delaware    Beazer Homes Holdings, LLC    100%

Beazer Homes Holdings, LLC

   Delaware    Beazer Homes USA, Inc.    100%

Beazer Homes Indiana Holdings Corp.

   Delaware    Beazer Homes Investments, LLC    100%

Beazer Homes Investments, LLC

   Delaware    Beazer Homes, LLC    100%

Beazer Homes Sales, Inc.

   Delaware    Beazer Homes Holdings, LLC    100%

Beazer Homes Texas Holdings, Inc.

   Delaware    Beazer Homes Holdings, LLC    100%

Beazer Homes Texas, L.P.

   Delaware   

Beazer Homes Holdings, LLC

 

   99%    Beazer Homes Texas Holdings, Inc.    1%

Beazer Mortgage Corporation

   Delaware    Beazer Homes USA, Inc.    100%

Beazer Realty Los Angeles, Inc.

   Georgia    Beazer Homes Holdings, LLC    100%

Beazer Realty Services, LLC

   Delaware    Beazer Homes Investments, LLC    100%

Beazer-Inspirada LLC

   Delaware    Beazer Homes Holdings, LLC    100%

BH Building Products, LP

   Delaware   

Beazer Homes Texas, L.P.

 

   99%    BH Procurement Services, LLC    1%

BH Procurement Services, LLC

   Delaware    Beazer Homes Texas, L.P.    100%

 

   78    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

  

Owner

  

Percentage
Owned

Dove Barrington Development LLC

   Delaware    Beazer Homes, LLC    100%

Gatherings, LLC

   Delaware    Beazer Homes Holdings, LLC    100%

Beazer Employee Disaster Assistance Corp.

   Georgia    Beazer Homes USA, Inc.    100%

Beazer Realty Corp.

   Georgia    Beazer Homes, LLC    100%

Beazer Homes Indiana LLP

   Indiana   

Beazer Homes Investments, LLC

 

   98%   

Beazer Homes Indiana Holdings Corp.

 

   1%    Beazer Homes, LLC    1%

Beazer Clarksburg, LLC

   Maryland    Beazer Homes, LLC    100%

Clarksburg Arora LLC

   Maryland    Beazer Clarksburg, LLC    100%

Clarksburg Skylark, LLC

   Maryland    Clarksburg Arora, LLC    100%

Security Title Insurance Company

   Vermont    Beazer Homes USA, Inc.    100%

Elysian Heights Potomia, LLC

   Virginia    Beazer Homes, LLC    100%

 

   79    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Schedule 3.14

COMPLIANCE WITH LAWS

Matters described in the following reports as filed by the Borrower with the
Securities and Exchange Commission:

(1) Report on Form 10-K for the fiscal year ended September 30, 2018, filed on
November 13, 2018 (Part 1, Item 3, “Legal Proceedings”; Notes to Consolidated
Financial Statements, Note (9), “Contingencies”).

(2) Report on Form 10-Q for the fiscal quarter ended June 30, 2019, filed on
August 1, 2019 (Part I, Item 1, Notes to Condensed Consolidated Financial
Statements, Note (8), “Contingencies”; Part II, Item 1, “Legal Proceedings”).

 

   80    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Schedule 6.01

EXISTING LIENS

Matters described in the following reports as filed by the Borrower with the
Securities and Exchange Commission:

(1) Report on Form 10-Q for the fiscal quarter ended June 30, 2019, filed on
August 1, 2019 (Part I, Item 1, Notes to Condensed Consolidated Financial
Statements, Note (7), “Borrowings”).

 

   81    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING INDEBTEDNESS

Matters described in the following reports as filed by the Borrower with the
Securities and Exchange Commission:

(1) Report on Form 10-Q for the fiscal quarter ended June 30, 2019, filed on
August 1, 2019 (Part I, Item 1, Notes to Condensed Consolidated Financial
Statements, Note (7), “Borrowings”).

 

   82    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Exhibit A

to the Credit Agreement

1.    FORM OF BORROWING REQUEST AND ACCEPTANCE

Credit Suisse International

Attn: Loans Participations

One Cabot Square

London, England E14 4QJ

Facsimile No.: +44 207 888 8398

[______], 20[_]

Ladies and Gentlemen:

The undersigned, BEAZER HOMES USA, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of September 9, 2019 (as
it may have been amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
guarantors from time to time party thereto and CREDIT SUISSE INTERNATIONAL, as
lender (in such capacity and together with its successors, the “Lender”). Terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

(1) Pursuant to Section 2.04 of the Credit Agreement, the Borrower hereby
irrevocably requests a Term Loan (the “Term Loan”) on the following terms:

 

(A)    Requested date of the Funding Date (which shall be a Business Day):    On
September [23], 2019. (B)    Requested principal amount of Term Loan (which
shall not exceed the Term Loan Maximum Amount):    $_____________. (C)    The
Term Loan Interest Rate shall not exceed:    _____________% (D)    The Repayment
Amount Rate shall not exceed:    _____________%

(2) The Borrower hereby agrees and acknowledges that the making of the Term Loan
shall be subject to (i) the completion, execution and delivery hereof by the
Lender, in the sole discretion of the Lender; and (ii) the satisfaction of, or
waiver by the Lender (in writing and in its sole discretion) of, the conditions
precedent set forth in Article IV of the Credit Agreement.

 

   A-1    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

(3) The Borrower hereby represents and warrants that, as of the date hereof, it
is not in possession of any material, non-public information (within the meaning
of the Securities Laws) (“MNPI”) with respect to the Borrower or any of its
Subsidiaries. The Borrower shall have no obligation to update such
representation and warranty regarding MNPI if, after making such representation
and warranty hereunder and in accordance with the provisions of the Credit
Agreement, the Borrower shall subsequently become the possessor of MNPI with
respect to itself; provided that the Borrower shall not in such case (x) share
such MNPI with the Lender or any employee, officer, director, affiliate or agent
of the Lender, or (y) amend, revoke, rescind or otherwise alter this Borrowing
Request and Acceptance without making a new representation and warranty
regarding MNPI with respect to itself and its Subsidiaries.

This Borrowing Request and Acceptance supersedes and replaces any Borrowing
Request and Acceptance which the Borrower may have delivered to the Lender prior
to the date hereof. Neither this Borrowing Request and Acceptance nor any
provision hereof may be waived, amended, or modified except pursuant to an
agreement or agreements in writing entered into by the Lender and the Borrower.

This Borrowing Request and Acceptance may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided above. Delivery of an
executed signature page to this Borrowing Request and Acceptance by facsimile or
other customary electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Borrowing Request and Acceptance.

The provisions of Section 9.18 of the Credit Agreement (Agreement and
Acknowledgement With Respect to the Exercise of the Bail-in Power Act Notice)
are hereby incorporated by reference herein, mutatis mutandis, as if set forth
in full herein, and each of the Borrower and the Lender hereby acknowledges and
agrees to such incorporation and to the application of such provisions to it
hereunder.

[SIGNATURE PAGE FOLLOWS]

 

   A-2    Beazer – Credit Agt Exhibits



--------------------------------------------------------------------------------

Very truly yours, BEAZER HOMES USA, INC. By:  

 

  Name:   Title:

By its execution and delivery hereof, Credit Suisse International, as Lender,
hereby agrees to make the Term Loan on the terms set forth in paragraph
(1) above and hereby by informs the Borrower of the following:

 

  1.

The Term Loan Interest Rate applicable to the Term Loan shall be [__]% (which
does not exceed the maximum Term Loan Interest Rate acceptable to the Borrower
as specified in paragraph (1)(C) above).

 

  2.

The Repayment Amount Rate shall be [__]% (which does not exceed the maximum
Repayment Amount Rate acceptable to the Borrower as specified in paragraph
(1)(D) above).

 

Very truly yours, CREDIT SUISSE INTERNATIONAL By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

   A-3    Beazer – Credit Agt Exhibits



--------------------------------------------------------------------------------

Exhibit B

to the Credit Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of September 9, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among BEAZER HOMES USA, INC., a Delaware
corporation (the “Borrower”), the guarantors from time to time party thereto and
CREDIT SUISSE INTERNATIONAL, as the “Lender”. Terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

1. [NAME OF ASSIGNOR] (the “Assignor”) hereby sells and assigns, without
recourse, to [NAME OF ASSIGNEE] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse from the Assignor, effective as of the
Effective Date set forth below (the “Effective Date”), the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement and the other Loan Documents, including, without
limitation, the amounts [and percentages] set forth below of [(i) the Term Loan
Commitment of the Assignor on the Effective Date set forth below and (ii)] the
Term Loans owing to the Assignor which are outstanding on the Effective Date.

2. By executing and delivering this Assignment and Acceptance, the Assignor
hereunder and the Assignee hereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such Assignor
warrants that it is the legal and beneficial owner of the interests being
assigned hereby free and clear of any adverse claim and that its commitments
under the Credit Agreement, and the outstanding balances of its Term Loans, if
any, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in this Assignment and Acceptance,
(ii) except as set forth in clause (i) above, such Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto, or the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of its obligations under the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such Assignee confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements referred to in Section 3.04 of the Credit Agreement or delivered
pursuant to Section 5.08 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (iv) such Assignee will
independently and without reliance upon the Assignor and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
and (v) such Assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as the Lender.

 

   B-1    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

From and after the Effective Date (A) the Assignee hereunder shall be a party to
the Credit Agreement and, to the extent of the interest assigned by this
Assignment and Acceptance, have the rights and obligations of the Lender under
the Credit Agreement and (B) the Assignor hereunder shall, to the extent of the
interest assigned by this Assignment and Acceptance, be (if obligations have
been assigned pursuant thereto) released from its obligations under the Credit
Agreement. [INSERT THE FOLLOWING IF THE ASSIGNMENT AND ACCEPTANCE COVERS ALL OR
THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THE
CREDIT AGREEMENT: The Assignor shall cease to be a party under the Credit
Agreement but shall continue to be entitled to the benefits of Sections 2.15,
2.18 and 9.05 thereof, as well as to any fees accrued for its account and not
yet paid, and shall continue to be bound by and subject to Section 9.16 of the
Credit Agreement.]

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York, without regard to such
State’s conflicts of laws principles other than Section 5-1401 of the General
Obligations Law of the State of New York.

4. Neither this Assignment and Acceptance nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by all of the parties hereto.

5. This Assignment and Acceptance may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 1 above.
Delivery of an executed signature page to this Assignment and Acceptance by
facsimile or other customary electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Assignment and Acceptance.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

   B-2    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Date of Assignment:                                       
                                         
                                         
                                         
                                                          Legal Name of Assignor
(“Assignor”):                                   
                                         
                                         
                                                                    Legal Name
of Assignee (“Assignee”):                                   
                                         
                                         
                                                                   Assignee’s
Address for Notices:                                       
                                         
                                         
                                                                            

 

Effective Date of Assignment:                                       
                                         
                                         
                                                                               

 

Facility/Commitment

   Principal Amount Assigned      Percentage Assigned of
Commitment or Term Loans (set
forth, to at least 8 decimals, as a
percentage of the credit facility and
the aggregate Commitments of all
Lenders thereunder)  

Term Loan Commitment/Term Loans

   $              %  

[Remainder of page intentionally left blank]

 

   B-3    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

Accepted

 

The terms set forth above are hereby agreed to:          

CREDIT SUISSE INTERNATIONAL,

as Lender and Assignor

    By:  

             

      Name:       Title:     By:  

 

      Name:       Title:    

[NAME OF ASSIGNEE],

as Assignee

    By:  

 

      Name:       Title:     BEAZER HOMES USA, INC.,     as Borrower     By:  

 

      Name:       Title:

 

   B-4    Beazer – Term Loan Agreement (CS-2019)



--------------------------------------------------------------------------------

2.                    Exhibit C

to the Credit Agreement

FORM OF SUPPLEMENTAL GUARANTY

[Date]

CREDIT SUISSE INTERNATIONAL, as Lender

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of
September 9, 2019, among Beazer Homes USA, Inc., a Delaware corporation (the
“Borrower”), the guarantors from time to time parties thereto and Credit Suisse
International, as Lender (as amended, restated, amended and restated,
supplemented, renewed, extended or otherwise modified from time to time, the
“Credit Agreement”). Terms not defined herein which are defined in the Credit
Agreement shall have for the purposes hereof the respective meanings provided
therein.

In accordance with Section 5.13 and Section 8.11 of the Credit Agreement, the
undersigned, [GUARANTOR]____________, a [corporation/limited partnership/limited
liability company] organized under the laws of ___________, hereby elects to be
a “Guarantor” for all purposes of the Credit Agreement effective from the date
hereof.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, to the same extent and with the
same force and effect as if the undersigned were a direct signatory thereto as a
Guarantor.

This Supplemental Guaranty shall be construed in accordance with and governed by
the internal laws of the State of New York (but otherwise without regard to the
conflict of laws provisions, other than Section 5-1401 of the General
Obligations Law of the State of New York).

IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by the
undersigned as of the __ day of ____, 20__.

 

[GUARANTOR]

 

By:______________________________(SEAL)       Name:       Title:

 

   C-1    Beazer – Credit Agt Exhibits